UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 06325 Dreyfus Midcap Index Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2016 - June 30, 2017 Item 1. Proxy Voting Record Dreyfus Midcap Index Fund, Inc. 3D SYSTEMS CORPORATION Ticker: DDD Security ID: 88554D205 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Curran For For Management 1.2 Elect Director Thomas W. Erickson For For Management 1.3 Elect Director Charles W. Hull For Against Management 1.4 Elect Director William D. Humes For For Management 1.5 Elect Director Vyomesh I. Joshi For For Management 1.6 Elect Director Jim D. Kever For For Management 1.7 Elect Director G. Walter Loewenbaum, II For For Management 1.8 Elect Director Charles G. McClure, Jr. For For Management 1.9 Elect Director Kevin S. Moore For For Management 1.10 Elect Director Jeffrey Wadsworth For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify BDO USA, LLP as Auditors For For Management A. O. SMITH CORPORATION Ticker: AOS Security ID: 831865209 Meeting Date: APR 13, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gloster B. Current, Jr. For For Management 1.2 Elect Director William P. Greubel For For Management 1.3 Elect Director Idelle K. Wolf For For Management 1.4 Elect Director Gene C. Wulf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Omnibus Stock Plan For For Management AARON'S, INC. Ticker: AAN Security ID: 002535300 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kathy T. Betty For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director Cynthia N. Day For For Management 1.4 Elect Director Curtis L. Doman For Against Management 1.5 Elect Director Walter G. Ehmer For For Management 1.6 Elect Director Hubert L. Harris, Jr. For For Management 1.7 Elect Director John W. Robinson, III For For Management 1.8 Elect Director Ray M. Robinson For For Management 1.9 Elect Director Robert H. Yanker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management ABIOMED, INC. Ticker: ABMD Security ID: 003654100 Meeting Date: AUG 10, 2016 Meeting Type: Annual Record Date: JUN 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Minogue For For Management 1.2 Elect Director Martin P. Sutter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors ACI WORLDWIDE, INC. Ticker: ACIW Security ID: 004498101 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janet O. Estep For For Management 1.2 Elect Director James C. Hale For For Management 1.3 Elect Director Philip G. Heasley For For Management 1.4 Elect Director James C. McGroddy For For Management 1.5 Elect Director Charles E. Peters, Jr. For For Management 1.6 Elect Director David A. Poe For For Management 1.7 Elect Director Adalio T. Sanchez For For Management 1.8 Elect Director John M. Shay, Jr. For For Management 1.9 Elect Director Jan H. Suwinski For For Management 1.10 Elect Director Thomas W. Warsop, III For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Qualified Employee Stock For For Management Purchase Plan ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 09, 2016 Meeting Type: Annual Record Date: JUN 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard P. Fox For For Management 1.2 Elect Director Jerry D. Gramaglia For For Management 1.3 Elect Director Clark M. Kokich For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management ADVANCED MICRO DEVICES, INC. Ticker: AMD Security ID: 007903107 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John E. Caldwell For For Management 1b Elect Director Nora M. Denzel For For Management 1c Elect Director Nicholas M. Donofrio For For Management 1d Elect Director Joseph A. Householder For For Management 1e Elect Director Michael J. Inglis For For Management 1f Elect Director John W. Marren For For Management 1g Elect Director Lisa T. Su For For Management 1h Elect Director Ahmed Yahia For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management AECOM Ticker: ACM Security ID: 00766T100 Meeting Date: MAR 01, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Burke For For Management 1.2 Elect Director James H. Fordyce For For Management 1.3 Elect Director William H. Frist For For Management 1.4 Elect Director Linda Griego For For Management 1.5 Elect Director David W. Joos For For Management 1.6 Elect Director Robert J. Routs For For Management 1.7 Elect Director Clarence T. Schmitz For For Management 1.8 Elect Director Douglas W. Stotlar For For Management 1.9 Elect Director Daniel R. Tishman For For Management 1.10 Elect Director Janet C. Wolfenbarger For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Eliminate Supermajority Vote For For Management Requirement for Business Combinations 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy V. Armes For For Management 1.2 Elect Director Michael C. Arnold For For Management 1.3 Elect Director P. George Benson For For Management 1.4 Elect Director Wolfgang Deml For For Management 1.5 Elect Director George E. Minnich For For Management 1.6 Elect Director Martin H. Richenhagen For For Management 1.7 Elect Director Gerald L. Shaheen For For Management 1.8 Elect Director Mallika Srinivasan For For Management 1.9 Elect Director Hendrikus Visser For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management AKORN, INC. Ticker: AKRX Security ID: 009728106 Meeting Date: JUL 01, 2016 Meeting Type: Annual Record Date: MAY 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John N. Kapoor For For Management 1.2 Elect Director Kenneth S. Abramowitz For Withhold Management 1.3 Elect Director Adrienne L. Graves For For Management 1.4 Elect Director Ronald M. Johnson For Withhold Management 1.5 Elect Director Steven J. Meyer For Withhold Management 1.6 Elect Director Terry Allison Rappuhn For For Management 1.7 Elect Director Brian Tambi For For Management 1.8 Elect Director Alan Weinstein For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AKORN, INC. Ticker: AKRX Security ID: 009728106 Meeting Date: DEC 16, 2016 Meeting Type: Special Record Date: OCT 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Qualified Employee Stock For For Management Purchase Plan 2 Amend Omnibus Stock Plan For For Management AKORN, INC. Ticker: AKRX Security ID: 009728106 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Kapoor For For Management 1.2 Elect Director Kenneth Abramowitz For For Management 1.3 Elect Director Adrienne Graves For For Management 1.4 Elect Director Ronald Johnson For For Management 1.5 Elect Director Steven Meyer For For Management 1.6 Elect Director Terry Allison Rappuhn For For Management 1.7 Elect Director Brian Tambi For For Management 1.8 Elect Director Alan Weinstein For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALEXANDER & BALDWIN, INC. Ticker: ALEX Security ID: 014491104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Allen Doane For For Management 1.2 Elect Director David C. Hulihee For For Management 1.3 Elect Director Stanley M. Kuriyama For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. Hogan For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director Thomas M. Prescott For For Management 1.6 Elect Director Andrea L. Saia For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Susan E. Siegel For For Management 1.9 Elect Director Warren S. Thaler For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ALLEGHANY CORPORATION Ticker: Y Security ID: 017175100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ian H. Chippendale For For Management 1b Elect Director Weston M. Hicks For For Management 1c Elect Director Jefferson W. Kirby For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management ALLEGHENY TECHNOLOGIES INCORPORATED Ticker: ATI Security ID: 01741R102 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Diggs For For Management 1.2 Elect Director J. Brett Harvey For For Management 1.3 Elect Director David J. Morehouse For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mara G. Aspinall For For Management 1b Elect Director Paul M. Black For For Management 1c Elect Director P. Gregory Garrison For For Management 1d Elect Director Jonathan J. Judge For For Management 1e Elect Director Michael A. Klayko For For Management 1f Elect Director Yancey L. Spruill For For Management 1g Elect Director Dave B. Stevens For For Management 1h Elect Director David D. Stevens For For Management 1i Elect Director Ralph H. 'Randy' Thurman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Grant Thornton LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management AMC NETWORKS INC. Ticker: AMCX Security ID: 00164V103 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan F. Miller For For Management 1.2 Elect Director Leonard Tow For For Management 1.3 Elect Director David E. Van Zandt For For Management 1.4 Elect Director Carl E. Vogel For For Management 1.5 Elect Director Robert C. Wright For For Management 2 Ratify KPMG LLP as Auditors For For Management AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Bayless, Jr. For For Management 1b Elect Director Blakeley W. Chandlee, For For Management III 1c Elect Director G. Steven Dawson For For Management 1d Elect Director Cydney C. Donnell For For Management 1e Elect Director Dennis G. Lopez For For Management 1f Elect Director Edward Lowenthal For For Management 1g Elect Director Oliver Luck For For Management 1h Elect Director C. Patrick Oles, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jay L. Schottenstein For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner, III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For Withhold Management 1.4 Elect Director John B. Berding For Withhold Management 1.5 Elect Director Joseph E. (Jeff) For Withhold Management Consolino 1.6 Elect Director Virginia 'Gina' C. For For Management Drosos 1.7 Elect Director James E. Evans For For Management 1.8 Elect Director Terry S. Jacobs For Withhold Management 1.9 Elect Director Gregory G. Joseph For For Management 1.10 Elect Director William W. Verity For Withhold Management 1.11 Elect Director John I. Von Lehman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: NOV 28, 2016 Meeting Type: Special Record Date: OCT 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cashman, III For For Management 1b Elect Director Ajei S. Gopal For For Management 1c Elect Director William R. McDermott For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors APTARGROUP, INC. Ticker: ATR Security ID: 038336103 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George L. Fotiades For For Management 1b Elect Director King W. Harris For For Management 1c Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AQUA AMERICA, INC. Ticker: WTR Security ID: 03836W103 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carolyn J. Burke For For Management 1.2 Elect Director Nicholas DeBenedictis For For Management 1.3 Elect Director Christopher H. Franklin For For Management 1.4 Elect Director Richard H. Glanton For For Management 1.5 Elect Director Lon R. Greenberg For For Management 1.6 Elect Director William P. Hankowsky For For Management 1.7 Elect Director Wendell F. Holland For For Management 1.8 Elect Director Ellen T. Ruff For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ARRIS INTERNATIONAL PLC Ticker: ARRS Security ID: G0551A103 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew M. Barron For For Management 1.2 Elect Director Alex B. Best For For Management 1.3 Elect Director J. Timothy Bryan For For Management 1.4 Elect Director James A. Chiddix For For Management 1.5 Elect Director Andrew T. Heller For For Management 1.6 Elect Director Jeong H. Kim For For Management 1.7 Elect Director Bruce McClelland For For Management 1.8 Elect Director Robert J. Stanzione For For Management 1.9 Elect Director Doreen A. Toben For For Management 1.10 Elect Director Debora J. Wilson For For Management 1.11 Elect Director David A. Woodle For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Reappoint Ernst & Young LLP as U.K. For For Management Statutory Auditors 5 Authorize Board to Fix Remuneration of For For Management U.K. Statutory Auditors 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Approve Director's Remuneration Policy For Against Management 9 Approve Director's Remuneration Report For Against Management 10 Amend Qualified Employee Stock For For Management Purchase Plan ARROW ELECTRONICS, INC. Ticker: ARW Security ID: 042735100 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry W. Perry For For Management 1.2 Elect Director Philip K. Asherman For For Management 1.3 Elect Director Gail E. Hamilton For For Management 1.4 Elect Director John N. Hanson For For Management 1.5 Elect Director Richard S. Hill For For Management 1.6 Elect Director M.F. (Fran) Keeth For For Management 1.7 Elect Director Andrew C. Kerin For For Management 1.8 Elect Director Michael J. Long For For Management 1.9 Elect Director Stephen C. Patrick For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ASCENA RETAIL GROUP, INC. Ticker: ASNA Security ID: 04351G101 Meeting Date: DEC 08, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kay Krill For For Management 1.2 Elect Director Katie J. Bayne For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors ASHLAND GLOBAL HOLDINGS INC. Ticker: ASH Security ID: 044186104 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: DEC 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brendan M. Cummins For For Management 1.2 Elect Director William G. Dempsey For For Management 1.3 Elect Director Jay V. Ihlenfeld For For Management 1.4 Elect Director Barry W. Perry For Against Management 1.5 Elect Director Mark C. Rohr For For Management 1.6 Elect Director George A. Schaefer, Jr. For For Management 1.7 Elect Director Janice J. Teal For For Management 1.8 Elect Director Michael J. Ward For Against Management 1.9 Elect Director William A. Wulfsohn For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ASHLAND INC. Ticker: ASH Security ID: 044209104 Meeting Date: SEP 07, 2016 Meeting Type: Special Record Date: AUG 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Formation of Holding Company For For Management 2 Adjourn Meeting For For Management ASPEN INSURANCE HOLDINGS LIMITED Ticker: AHL Security ID: G05384105 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher O'Kane For For Management 1.2 Elect Director John Cavoores For For Management 1.3 Elect Director Albert J. Beer For For Management 1.4 Elect Director Heidi Hutter For For Management 1.5 Elect Director Matthew Botein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration ASSOCIATED BANC-CORP Ticker: ASB Security ID: 045487105 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Philip B. Flynn For For Management 1.3 Elect Director R. Jay Gerken For For Management 1.4 Elect Director Judith P. Greffin For For Management 1.5 Elect Director William R. Hutchinson For For Management 1.6 Elect Director Robert A. Jeffe For For Management 1.7 Elect Director Eileen A. Kamerick For For Management 1.8 Elect Director Gale E. Klappa For For Management 1.9 Elect Director Richard T. Lommen For For Management 1.10 Elect Director Cory L. Nettles For For Management 1.11 Elect Director Karen T. van Lith For For Management 1.12 Elect Director John (Jay) B. Williams For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management ATMOS ENERGY CORPORATION Ticker: ATO Security ID: 049560105 Meeting Date: FEB 08, 2017 Meeting Type: Annual Record Date: DEC 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Best For For Management 1b Elect Director Kim R. Cocklin For For Management 1c Elect Director Kelly H. Compton For For Management 1d Elect Director Richard W. Douglas For For Management 1e Elect Director Ruben E. Esquivel For For Management 1f Elect Director Rafael G. Garza For For Management 1g Elect Director Richard K. Gordon For For Management 1h Elect Director Robert C. Grable For For Management 1i Elect Director Michael E. Haefner For For Management 1j Elect Director Nancy K. Quinn For For Management 1k Elect Director Richard A. Sampson For For Management 1l Elect Director Stephen R. Springer For For Management 1m Elect Director Richard Ware, II For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AVIS BUDGET GROUP, INC. Ticker: CAR Security ID: 053774105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Nelson For For Management 1.2 Elect Director Brian J. Choi For For Management 1.3 Elect Director Mary C. Choksi For For Management 1.4 Elect Director Leonard S. Coleman For For Management 1.5 Elect Director Larry D. De Shon For For Management 1.6 Elect Director Jeffrey H. Fox For For Management 1.7 Elect Director John D. Hardy, Jr. For For Management 1.8 Elect Director Lynn Krominga For For Management 1.9 Elect Director Eduardo G. Mestre For For Management 1.10 Elect Director F. Robert Salerno For For Management 1.11 Elect Director Stender E. Sweeney For For Management 1.12 Elect Director Sanoke Viswanathan For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management AVNET, INC. Ticker: AVT Security ID: 053807103 Meeting Date: NOV 10, 2016 Meeting Type: Annual Record Date: SEP 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Rodney C. Adkins For For Management 1b Elect Director William J. Amelio For For Management 1c Elect Director J. Veronica Biggins For For Management 1d Elect Director Michael A. Bradley For For Management 1e Elect Director R. Kerry Clark For For Management 1f Elect Director James A. Lawrence For For Management 1g Elect Director Avid Modjtabai For For Management 1h Elect Director Ray M. Robinson For For Management 1i Elect Director William H. Schumann, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management AVON PRODUCTS, INC. Ticker: AVP Security ID: 054303102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jose Armario For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Nancy Killefer For For Management 1.4 Elect Director Susan J. Kropf For For Management 1.5 Elect Director Helen McCluskey For For Management 1.6 Elect Director Sheri McCoy For For Management 1.7 Elect Director Charles H. Noski For For Management 1.8 Elect Director Cathy D. Ross For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP, For For Management United Kingdom as Auditors B/E AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 28, 2016 Meeting Type: Annual Record Date: MAY 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary M. VanDeWeghe For For Management 1.2 Elect Director James F. Albaugh For Withhold Management 1.3 Elect Director John T. Whates For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors B/E AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: MAR 09, 2017 Meeting Type: Special Record Date: JAN 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management BANCORPSOUTH, INC. Ticker: BXS Security ID: 059692103 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gus J. Blass, III For For Management 1.2 Elect Director Shannon A. Brown For For Management 1.3 Elect Director Deborah M. Cannon For For Management 1.4 Elect Director Warren A. Hood, Jr. For For Management 1.5 Elect Director Larry G. Kirk For For Management 1.6 Elect Director Guy W. Mitchell, III For For Management 1.7 Elect Director Alan W. Perry For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management BANK OF HAWAII CORPORATION Ticker: BOH Security ID: 062540109 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Haunani Apoliona For For Management 1.2 Elect Director Mary G. F. Bitterman For For Management 1.3 Elect Director Mark A. Burak For For Management 1.4 Elect Director Michael J. Chun For For Management 1.5 Elect Director Clinton R. Churchill For For Management 1.6 Elect Director Peter S. Ho For For Management 1.7 Elect Director Robert Huret For For Management 1.8 Elect Director Kent T. Lucien For Against Management 1.9 Elect Director Alicia E. Moy For For Management 1.10 Elect Director Victor K. Nichols For For Management 1.11 Elect Director Barbara J. Tanabe For For Management 1.12 Elect Director Raymond P. Vara, Jr. For For Management 1.13 Elect Director Robert W. Wo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management BANK OF THE OZARKS, INC. Ticker: OZRK Security ID: 063904106 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Gleason For For Management 1.2 Elect Director Nicholas Brown For For Management 1.3 Elect Director Richard Cisne For For Management 1.4 Elect Director Robert East For For Management 1.5 Elect Director Catherine B. Freedberg For For Management 1.6 Elect Director Ross Whipple For For Management 1.7 Elect Director Linda Gleason For For Management 1.8 Elect Director Peter Kenny For For Management 1.9 Elect Director Robert Proost For For Management 1.10 Elect Director William A. Koefoed, Jr. For For Management 1.11 Elect Director John Reynolds For For Management 1.12 Elect Director Dan Thomas For Withhold Management 1.13 Elect Director Henry Mariani For For Management 1.14 Elect Director Paula Cholmondeley For For Management 1.15 Elect Director Walter J. ('Jack') For For Management Mullen, III 1.16 Elect Director Kathleen Franklin For For Management 2 Amend Non-Employee Director Restricted For For Management Stock Plan 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BANK OF THE OZARKS, INC. Ticker: OZRK Security ID: 063904106 Meeting Date: JUN 23, 2017 Meeting Type: Special Record Date: MAY 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization Plan For For Management 2 Adjourn Meeting For For Management BELDEN INC. Ticker: BDC Security ID: 077454106 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Aldrich For Against Management 1.2 Elect Director Lance C. Balk For Against Management 1.3 Elect Director Steven W. Berglund For Against Management 1.4 Elect Director Judy L. Brown For Against Management 1.5 Elect Director Bryan C. Cressey For Against Management 1.6 Elect Director Jonathan C. Klein For Against Management 1.7 Elect Director George E. Minnich For Against Management 1.8 Elect Director John M. Monter For Against Management 1.9 Elect Director John S. Stroup For Against Management 2 Ratify Ernst & Young as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Austen For For Management 1.2 Elect Director Ronald J. Floto For For Management 1.3 Elect Director Adele M. Gulfo For For Management 1.4 Elect Director David S. Haffner For For Management 1.5 Elect Director Timothy M. Manganello For For Management 1.6 Elect Director William L. Mansfield For For Management 1.7 Elect Director Arun Nayar For For Management 1.8 Elect Director David T. Szczupak For For Management 1.9 Elect Director Holly A. Van Deursen For For Management 1.10 Elect Director Philip G. Weaver For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director David J. Campisi For For Management 1.3 Elect Director James R. Chambers For For Management 1.4 Elect Director Marla C. Gottschalk For For Management 1.5 Elect Director Cynthia T. Jamison For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Nancy A. Reardon For For Management 1.8 Elect Director Wendy L. Schoppert For For Management 1.9 Elect Director Russell E. Solt For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold A. Pinkston For For Management 1.2 Elect Director Melinda Litherland For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years BIO-TECHNE CORPORATION Ticker: TECH Security ID: 09073M104 Meeting Date: OCT 27, 2016 Meeting Type: Annual Record Date: SEP 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2a Elect Director Robert V. Baumgartner For For Management 2b Elect Director Charles A. Dinarello For For Management 2c Elect Director John L. Higgins For For Management 2d Elect Director Karen A. Holbrook For For Management 2e Elect Director Charles R. Kummeth For For Management 2f Elect Director Roger C. Lucas For For Management 2g Elect Director Roeland Nusse For For Management 2h Elect Director Randolph C. Steer For For Management 2i Elect Director Harold J. Wiens For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management BLACK HILLS CORPORATION Ticker: BKH Security ID: 092113109 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Emery For For Management 1.2 Elect Director Robert P. Otto For For Management 1.3 Elect Director Rebecca B. Roberts For For Management 1.4 Elect Director Teresa A. Taylor For For Management 1.5 Elect Director John B. Vering For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine L. Boltz For For Management 1b Elect Director Joseph M. DePinto For For Management 1c Elect Director Harriet Edelman For For Management 1d Elect Director Michael A. George For For Management 1e Elect Director William T. Giles For For Management 1f Elect Director Gerardo I. Lopez For For Management 1g Elect Director George R. Mrkonic For For Management 1h Elect Director Jose Luis Prado For For Management 1i Elect Director Wyman T. Roberts For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADRIDGE FINANCIAL SOLUTIONS, INC. Ticker: BR Security ID: 11133T103 Meeting Date: NOV 17, 2016 Meeting Type: Annual Record Date: SEP 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Richard J. Daly For For Management 1c Elect Director Robert N. Duelks For For Management 1d Elect Director Richard J. Haviland For For Management 1e Elect Director Brett A. Keller For For Management 1f Elect Director Stuart R. Levine For For Management 1g Elect Director Maura A. Markus For For Management 1h Elect Director Thomas J. Perna For For Management 1i Elect Director Alan J. Weber For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: JAN 26, 2017 Meeting Type: Special Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2017 Meeting Type: Annual Record Date: FEB 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato A. DiPentima For For Management 1.4 Elect Director Alan L. Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director Kim C. Goodman For For Management 1.7 Elect Director David L. House For For Management 1.8 Elect Director L. William 'Bill' Krause For For Management 1.9 Elect Director David E. Roberson For For Management 1.10 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management BROWN & BROWN, INC. Ticker: BRO Security ID: 115236101 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Hyatt Brown For For Management 1.2 Elect Director Samuel P. Bell, III For For Management 1.3 Elect Director Hugh M. Brown For For Management 1.4 Elect Director J. Powell Brown For For Management 1.5 Elect Director Bradley Currey, Jr. For For Management 1.6 Elect Director Theodore J. Hoepner For For Management 1.7 Elect Director James S. Hunt For For Management 1.8 Elect Director Toni Jennings For For Management 1.9 Elect Director Timothy R.M. Main For For Management 1.10 Elect Director H. Palmer Proctor, Jr. For For Management 1.11 Elect Director Wendell S. Reilly For Withhold Management 1.12 Elect Director Chilton D. Varner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management BRUNSWICK CORPORATION Ticker: BC Security ID: 117043109 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nancy E. Cooper For For Management 1b Elect Director Ralph C. Stayer For For Management 1c Elect Director Jane L. Warner For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors BUFFALO WILD WINGS, INC. Ticker: BWLD Security ID: 119848109 Meeting Date: JUN 02, 2017 Meeting Type: Proxy Contest Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Yellow Proxy Card) None 1.1 Elect Director Cynthia L. Davis For Did Not Vote Management 1.2 Elect Director Andre J. Fernandez For Did Not Vote Management 1.3 Elect Director Janice L. Fields For Did Not Vote Management 1.4 Elect Director Harry A. Lawton For Did Not Vote Management 1.5 Elect Director J. Oliver Maggard For Did Not Vote Management 1.6 Elect Director Jerry R. Rose For Did Not Vote Management 1.7 Elect Director Sam B. Rovit For Did Not Vote Management 1.8 Elect Director Harmit J. Singh For Did Not Vote Management 1.9 Elect Director Sally J. Smith For Did Not Vote Management 2 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 4 Approve Omnibus Stock Plan For Did Not Vote Management 5 Ratify KPMG LLP as Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Proxy Card) None 1.1 Elect Director Scott O. Bergren For For Shareholder 1.2 Elect Director Richard T. McGuire, III For For Shareholder 1.3 Management Nominee Sam B. Rovit For For Shareholder 1.4 Elect Director Emil Lee Sanders For Withhold Shareholder 1.5 Management Nominee Andre J. Fernandez For For Shareholder 1.6 Management Nominee Janice L. Fields For For Shareholder 1.7 Management Nominee Harry A. Lawton For For Shareholder 1.8 Management Nominee Harmit J. Singh For For Shareholder 1.9 Management Nominee Sally J. Smith For For Shareholder 2 Amend Bylaws For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approve Omnibus Stock Plan For For Management CABELA'S INCORPORATED Ticker: CAB Security ID: 126804301 Meeting Date: DEC 13, 2016 Meeting Type: Annual Record Date: NOV 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theodore M. Armstrong For For Management 1.2 Elect Director James W. Cabela For For Management 1.3 Elect Director John H. Edmondson For For Management 1.4 Elect Director Dennis Highby For For Management 1.5 Elect Director Michael R. McCarthy For For Management 1.6 Elect Director Thomas L. Millner For For Management 1.7 Elect Director Donna M. Milrod For For Management 1.8 Elect Director Beth M. Pritchard For For Management 1.9 Elect Director Peter S. Swinburn For For Management 1.10 Elect Director James F. Wright For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CABLE ONE, INC. Ticker: CABO Security ID: 12685J105 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan G. Spoon For For Management 1b Elect Director Wallace R. Weitz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management CABOT CORPORATION Ticker: CBT Security ID: 127055101 Meeting Date: MAR 09, 2017 Meeting Type: Annual Record Date: JAN 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Juan Enriquez For For Management 1.2 Elect Director William C. Kirby For For Management 1.3 Elect Director Patrick M. Prevost For For Management 1.4 Elect Director Sean D. Keohane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark W. Adams For For Management 1.2 Elect Director Susan L. Bostrom For For Management 1.3 Elect Director James D. Plummer For For Management 1.4 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Young K. Sohn For For Management 1.8 Elect Director Lip-Bu Tan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify KPMG LLP as Auditors For For Management CALATLANTIC GROUP, INC. Ticker: CAA Security ID: 128195104 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce A. Choate For For Management 1.2 Elect Director Douglas C. Jacobs For For Management 1.3 Elect Director William L. Jews For For Management 1.4 Elect Director David J. Matlin For For Management 1.5 Elect Director Robert E. Mellor For For Management 1.6 Elect Director Norman J. Metcalfe For For Management 1.7 Elect Director Larry T. Nicholson For For Management 1.8 Elect Director Peter Schoels For For Management 1.9 Elect Director Charlotte St. Martin For For Management 1.10 Elect Director Scott D. Stowell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAMDEN PROPERTY TRUST Ticker: CPT Security ID: 133131102 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Campo For For Management 1.2 Elect Director Heather J. Brunner For For Management 1.3 Elect Director Scott S. Ingraham For For Management 1.4 Elect Director Renu Khator For For Management 1.5 Elect Director William B. McGuire, Jr. For For Management 1.6 Elect Director D. Keith Oden For For Management 1.7 Elect Director William F. Paulsen For For Management 1.8 Elect Director Frances Aldrich For For Management Sevilla-Sacasa 1.9 Elect Director Steven A. Webster For For Management 1.10 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CARE CAPITAL PROPERTIES, INC. Ticker: CCP Security ID: 141624106 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Douglas Crocker, II For For Management 1B Elect Director John S. Gates, Jr. For For Management 1C Elect Director Ronald G. Geary For For Management 1D Elect Director Raymond J. Lewis For For Management 1E Elect Director Jeffrey A. Malehorn For For Management 1F Elect Director Dale Anne Reiss For For Management 1G Elect Director John L. Workman For For Management 2 Ratify KPMG LLP as Auditors For For Management CARLISLE COMPANIES INCORPORATED Ticker: CSL Security ID: 142339100 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert G. Bohn For For Management 1b Elect Director Terry D. Growcock For For Management 1c Elect Director Gregg A. Ostrander For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 11, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director I. Martin Inglis For For Management 1.2 Elect Director Kathryn C. Turner For For Management 1.3 Elect Director Stephen M. Ward, Jr. For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management CARTER'S, INC. Ticker: CRI Security ID: 146229109 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy Woods Brinkley For For Management 1b Elect Director Michael D. Casey For For Management 1c Elect Director A. Bruce Cleverly For For Management 1d Elect Director Jevin S. Eagle For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4a Declassify the Board of Directors For For Management 4b Declassify the Board of Directors For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CASEY'S GENERAL STORES, INC. Ticker: CASY Security ID: 147528103 Meeting Date: SEP 16, 2016 Meeting Type: Annual Record Date: JUL 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Johnny Danos For Withhold Management 1.2 Elect Director Jeffrey M. Lamberti For Withhold Management 1.3 Elect Director H. Lynn Horak For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATALENT, INC. Ticker: CTLT Security ID: 148806102 Meeting Date: OCT 25, 2016 Meeting Type: Annual Record Date: AUG 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Melvin D. Booth For For Management 1.2 Elect Director J. Martin Carroll For For Management 1.3 Elect Director James Quella For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATHAY GENERAL BANCORP Ticker: CATY Security ID: 149150104 Meeting Date: MAY 15, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nelson Chung For For Management 1b Elect Director Felix S. Fernandez For For Management 1c Elect Director Ting Y. Liu For For Management 1d Elect Director Richard Sun For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503M108 Meeting Date: JAN 17, 2017 Meeting Type: Special Record Date: DEC 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management CDK GLOBAL, INC. Ticker: CDK Security ID: 12508E101 Meeting Date: NOV 15, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Willie A. Deese For For Management 1c Elect Director Amy J. Hillman For For Management 1d Elect Director Brian P. MacDonald For For Management 1e Elect Director Eileen J. Martinson For For Management 1f Elect Director Stephen A. Miles For For Management 1g Elect Director Robert E. Radway For For Management 1h Elect Director Stephen F. Schuckenbrock For For Management 1i Elect Director Frank S. Sowinski For For Management 1j Elect Director Robert M. Tarkoff For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors CEB INC. Ticker: CEB Security ID: 125134106 Meeting Date: APR 04, 2017 Meeting Type: Special Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For Against Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ban Business with Primate Dealers in Against Against Shareholder Violation of Animal Protection Laws CHEMICAL FINANCIAL CORPORATION Ticker: CHFC Security ID: 163731102 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Fitterling For For Management 1.2 Elect Director Ronald A. Klein For For Management 1.3 Elect Director Richard M. Lievense For Withhold Management 1.4 Elect Director Barbara J. Mahone For For Management 1.5 Elect Director John E. Pelizzari For For Management 1.6 Elect Director David T. Provost For Withhold Management 1.7 Elect Director David B. Ramaker For For Management 1.8 Elect Director Larry D. Stauffer For For Management 1.9 Elect Director Jeffrey L. Tate For For Management 1.10 Elect Director Gary Torgow For For Management 1.11 Elect Director Arthur A. Weiss For For Management 1.12 Elect Director Franklin C. Wheatlake For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management CHICO'S FAS, INC. Ticker: CHS Security ID: 168615102 Meeting Date: JUL 21, 2016 Meeting Type: Annual Record Date: MAY 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shelley G. Broader For For Management 1.2 Elect Director Bonnie R. Brooks For For Management 1.3 Elect Director Janice L. Fields For For Management 1.4 Elect Director William S. Simon For For Management 2 Ratify Ernst & Young, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management CHICO'S FAS, INC. Ticker: CHS Security ID: 168615102 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David F. Walker For For Management 1b Elect Director John J. Mahoney For For Management 1c Elect Director Stephen E. Watson For For Management 1d Elect Director Deborah L. Kerr For For Management 2 Ratify Ernst & Young, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management CHURCHILL DOWNS INCORPORATED Ticker: CHDN Security ID: 171484108 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Fealy For For Management 1.2 Elect Director Daniel P. Harrington For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CIENA CORPORATION Ticker: CIEN Security ID: 171779309 Meeting Date: MAR 23, 2017 Meeting Type: Annual Record Date: JAN 26, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Harvey B. Cash For For Management 1b Elect Director Judith M. O'Brien For For Management 1c Elect Director Gary B. Smith For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CINEMARK HOLDINGS, INC. Ticker: CNK Security ID: 17243V102 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven Rosenberg For For Management 1.2 Elect Director Enrique Senior For For Management 1.3 Elect Director Nina Vaca For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CLARCOR INC. Ticker: CLC Security ID: 179895107 Meeting Date: FEB 23, 2017 Meeting Type: Special Record Date: JAN 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CLEAN HARBORS, INC. Ticker: CLH Security ID: 184496107 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eugene Banucci For For Management 1.2 Elect Director Edward G. Galante For For Management 1.3 Elect Director Thomas J. Shields For For Management 1.4 Elect Director John R. Welch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Edward J. Bonach For For Management 1B Elect Director Ellyn L. Brown For For Management 1C Elect Director Stephen N. David For For Management 1D Elect Director Robert C. Greving For For Management 1E Elect Director Mary R. (Nina) Henderson For For Management 1F Elect Director Charles J. Jacklin For For Management 1G Elect Director Daniel R. Maurer For For Management 1H Elect Director Neal C. Schneider For For Management 1I Elect Director Frederick J. Sievert For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management COGNEX CORPORATION Ticker: CGNX Security ID: 192422103 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick A. Alias For Against Management 1.2 Elect Director Theodor Krantz For For Management 1.3 Elect Director J. Bruce Robinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Grant Thornton LLP as Auditors For For Management 5 Adopt a Policy on Board Diversity Against For Shareholder COMMERCE BANCSHARES, INC. Ticker: CBSH Security ID: 200525103 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Capps For For Management 1.2 Elect Director W. Thomas Grant, II For For Management 1.3 Elect Director James B. Hebenstreit For For Management 1.4 Elect Director David W. Kemper For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Executive Incentive Bonus Plan For For Management COMMERCIAL METALS COMPANY Ticker: CMC Security ID: 201723103 Meeting Date: JAN 11, 2017 Meeting Type: Annual Record Date: NOV 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Vicki L. Avril For For Management 1B Elect Director Robert L. Guido For For Management 1C Elect Director Sarah E. Raiss For For Management 1D Elect Director J. David Smith For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 18, 2016 Meeting Type: Annual Record Date: JUN 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Armando Geday For For Management 1.2 Elect Director F. Robert Kurimsky For For Management 1.3 Elect Director David F. Walker For For Management 1.4 Elect Director Joseph F. Eazor For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPASS MINERALS INTERNATIONAL, INC. Ticker: CMP Security ID: 20451N101 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Valdemar L. Fischer For For Management 1b Elect Director Richard S. Grant For For Management 1c Elect Director Amy J. Yoder For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 10, 2016 Meeting Type: Annual Record Date: JUN 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mukesh Aghi For For Management 1b Elect Director Herman E. Bulls For For Management 1c Elect Director Bruce B. Churchill For For Management 1d Elect Director Mark Foster - RESIGNED None None Management 1e Elect Director Sachin Lawande For For Management 1f Elect Director J. Michael Lawrie For For Management 1g Elect Director Brian Patrick MacDonald For For Management 1h Elect Director Peter Rutland For For Management 1i Elect Director Robert F. Woods For For Management 1j Elect Director Lizabeth H. Zlatkus For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Restricted For For Management Stock Plan COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: MAR 27, 2017 Meeting Type: Special Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CONSOL ENERGY INC. Ticker: CNX Security ID: 20854P109 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alvin R. Carpenter For For Management 1.2 Elect Director J. Palmer Clarkson For For Management 1.3 Elect Director William E. Davis For For Management 1.4 Elect Director Nicholas J. DeIuliis For For Management 1.5 Elect Director Maureen E. Lally-Green For For Management 1.6 Elect Director Bernard Lanigan, Jr. For For Management 1.7 Elect Director John T. Mills For For Management 1.8 Elect Director Joseph P. Platt For For Management 1.9 Elect Director William P. Powell For For Management 1.10 Elect Director Edwin S. Roberson For For Management 1.11 Elect Director William N. Thorndike, For For Management Jr. 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Political Contributions and Against Against Shareholder Expenditures CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director Cheryl K. Beebe For For Management 1.3 Elect Director Richard R. Devenuti For For Management 1.4 Elect Director Jeffrey H. Fox For For Management 1.5 Elect Director Joseph E. Gibbs For For Management 1.6 Elect Director Joan E. Herman For For Management 1.7 Elect Director Thomas L. Monahan, III For For Management 1.8 Elect Director Ronald L. Nelson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management COOPER TIRE & RUBBER COMPANY Ticker: CTB Security ID: 216831107 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For For Management 1.2 Elect Director Steven M. Chapman For For Management 1.3 Elect Director Susan F. Davis For For Management 1.4 Elect Director John J. Holland For For Management 1.5 Elect Director Bradley E. Hughes For For Management 1.6 Elect Director Gary S. Michel For For Management 1.7 Elect Director John H. Shuey For For Management 1.8 Elect Director Robert D. Welding For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: DEC 16, 2016 Meeting Type: Annual Record Date: OCT 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willis J. Johnson For For Management 1.2 Elect Director A. Jayson Adair For For Management 1.3 Elect Director Matt Blunt For For Management 1.4 Elect Director Steven D. Cohan For For Management 1.5 Elect Director Daniel J. Englander For For Management 1.6 Elect Director James E. Meeks For For Management 1.7 Elect Director Vincent W. Mitz For For Management 1.8 Elect Director Thomas N. Tryforos For For Management 2 Amend Omnibus Stock Plan For For Management 3 Eliminate Cumulative Voting For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management CORECIVIC, INC. Ticker: CXW Security ID: 21871N101 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director Robert J. Dennis For For Management 1c Elect Director Mark A. Emkes For For Management 1d Elect Director Damon T. Hininger For For Management 1e Elect Director Stacia A. Hylton For For Management 1f Elect Director Anne L. Mariucci For For Management 1g Elect Director Thurgood Marshall, Jr. For For Management 1h Elect Director Charles L. Overby For For Management 1i Elect Director John R. Prann, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management CORELOGIC, INC. Ticker: CLGX Security ID: 21871D103 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. David Chatham For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director John C. Dorman For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Frank D. Martell For For Management 1.6 Elect Director Thomas C. O'Brien For For Management 1.7 Elect Director Jaynie Miller Studenmund For For Management 1.8 Elect Director David F. Walker For For Management 1.9 Elect Director Mary Lee Widener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CORPORATE OFFICE PROPERTIES TRUST Ticker: OFC Security ID: 22002T108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas F. Brady For For Management 1b Elect Director Stephen E. Budorick For For Management 1c Elect Director Robert L. Denton, Sr. For For Management 1d Elect Director Philip L. Hawkins For For Management 1e Elect Director Elizabeth A. Hight For For Management 1f Elect Director David M. Jacobstein For For Management 1g Elect Director Steven D. Kesler For For Management 1h Elect Director C. Taylor Pickett For For Management 1i Elect Director Richard Szafranski For For Management 2 Amend Declaration of Trust For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Approve Omnibus Stock Plan For For Management COUSINS PROPERTIES INCORPORATED Ticker: CUZ Security ID: 222795106 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles T. Cannada For For Management 1b Elect Director Edward M. Casal For For Management 1c Elect Director Robert M. Chapman For For Management 1d Elect Director Lawrence L. For For Management Gellerstedt, III 1e Elect Director Lillian C. Giornelli For For Management 1f Elect Director S. Taylor Glover For For Management 1g Elect Director Donna W. Hyland For For Management 1h Elect Director Brenda J. Mixson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors CRACKER BARREL OLD COUNTRY STORE, INC. Ticker: CBRL Security ID: 22410J106 Meeting Date: NOV 17, 2016 Meeting Type: Annual Record Date: SEP 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Bradford For For Management 1.2 Elect Director Thomas H. Barr For For Management 1.3 Elect Director Sandra B. Cochran For For Management 1.4 Elect Director Glenn A. Davenport For For Management 1.5 Elect Director Richard J. Dobkin For For Management 1.6 Elect Director Norman E. Johnson For For Management 1.7 Elect Director William W. McCarten For For Management 1.8 Elect Director Coleman H. Peterson For For Management 1.9 Elect Director Andrea M. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director E. Thayer Bigelow For For Management 2.2 Elect Director Philip R. Lochner, Jr. For For Management 2.3 Elect Director Max H. Mitchell For For Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CREE, INC. Ticker: CREE Security ID: 225447101 Meeting Date: OCT 25, 2016 Meeting Type: Annual Record Date: AUG 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles M. Swoboda For For Management 1.2 Elect Director Clyde R. Hosein For For Management 1.3 Elect Director Robert A. Ingram For For Management 1.4 Elect Director Darren R. Jackson For For Management 1.5 Elect Director C. Howard Nye For For Management 1.6 Elect Director John B. Replogle For For Management 1.7 Elect Director Thomas H. Werner For For Management 1.8 Elect Director Anne C. Whitaker For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CST BRANDS, INC. Ticker: CST Security ID: 12646R105 Meeting Date: NOV 16, 2016 Meeting Type: Special Record Date: OCT 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CULLEN/FROST BANKERS, INC. Ticker: CFR Security ID: 229899109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Denny Alexander For For Management 1.2 Elect Director Carlos Alvarez For For Management 1.3 Elect Director Chris M. Avery For For Management 1.4 Elect Director Samuel G. Dawson For For Management 1.5 Elect Director Crawford H. Edwards For For Management 1.6 Elect Director Ruben M. Escobedo For For Management 1.7 Elect Director Patrick B. Frost For Against Management 1.8 Elect Director Phillip D. Green For For Management 1.9 Elect Director David J. Haemisegger For For Management 1.10 Elect Director Karen E. Jennings For For Management 1.11 Elect Director Richard M. Kleberg, III For For Management 1.12 Elect Director Charles W. Matthews For For Management 1.13 Elect Director Ida Clement Steen For For Management 1.14 Elect Director Graham Weston For For Management 1.15 Elect Director Horace Wilkins, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Adams For For Management 1.2 Elect Director Dean M. Flatt For For Management 1.3 Elect Director S. Marce Fuller For For Management 1.4 Elect Director Rita J. Heise For For Management 1.5 Elect Director Bruce D. Hoechner For For Management 1.6 Elect Director Allen A. Kozinski For For Management 1.7 Elect Director John B. Nathman For For Management 1.8 Elect Director Robert J. Rivet For For Management 1.9 Elect Director Albert E. Smith For For Management 1.10 Elect Director Peter C. Wallace For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: MAR 24, 2017 Meeting Type: Proxy Contest Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Proxy Card) None 1 Eliminate Cumulative Voting For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Proxy Card) None 1 Eliminate Cumulative Voting None Did Not Vote Management CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: JUN 20, 2017 Meeting Type: Proxy Contest Record Date: APR 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Proxy Card) None 1.1 Elect Director W. Steve Albrecht For Did Not Vote Management 1.2 Elect Director Eric A. Benhamou For Did Not Vote Management 1.3 Elect Director H. Raymond Bingham - None None Management Withdrawn Resolution 1.4 Elect Director Hassane El-Khoury For Did Not Vote Management 1.5 Elect Director Oh Chul Kwon For Did Not Vote Management 1.6 Elect Director Wilbert van den Hoek For Did Not Vote Management 1.7 Elect Director Michael Wishart For Did Not Vote Management 2 Ratify PricewaterhouseCoopers LLP as For Did Not Vote Management Auditors 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 5 Amend Omnibus Stock Plan For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Proxy Card) None 1.1 Elect Director J. Daniel McCranie For For Shareholder 1.2 Elect Directors Camillo Martino For For Shareholder 1.3 Management Nominee W. Steve Albrecht For For Shareholder 1.4 Management Nominee Hassane El-Khoury For For Shareholder 1.5 Management Nominee Oh Chul Kwon For For Shareholder 1.6 Management Nominee Wilbert van den Hoek For For Shareholder 1.7 Management Nominee Michael Wishart For For Shareholder 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named Against Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan Abstain For Management CYRUSONE INC. Ticker: CONE Security ID: 23283R100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary J. Wojtaszek For For Management 1.2 Elect Director David H. Ferdman For For Management 1.3 Elect Director John W. Gamble, Jr. For For Management 1.4 Elect Director Michael A. Klayko For For Management 1.5 Elect Director T. Tod Nielsen For For Management 1.6 Elect Director Alex Shumate For For Management 1.7 Elect Director William E. Sullivan For For Management 1.8 Elect Director Lynn A. Wentworth For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors DANA INCORPORATED Ticker: DAN Security ID: 235825205 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rachel A. Gonzalez For For Management 1.2 Elect Director James K. Kamsickas For For Management 1.3 Elect Director Virginia A. Kamsky For For Management 1.4 Elect Director Terrence J. Keating For For Management 1.5 Elect Director Raymond E. Mabus, Jr. For For Management 1.6 Elect Director R. Bruce McDonald For For Management 1.7 Elect Director Mark A. Schulz For For Management 1.8 Elect Director Keith E. Wandell For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Reduce Supermajority Vote Requirement Against For Shareholder DCT INDUSTRIAL TRUST INC. Ticker: DCT Security ID: 233153204 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Philip L. Hawkins For For Management 1b Elect Director Marilyn A. Alexander For For Management 1c Elect Director Thomas F. August For For Management 1d Elect Director John S. Gates, Jr. For Against Management 1e Elect Director Raymond B. Greer For For Management 1f Elect Director Tripp H. Hardin For For Management 1g Elect Director Tobias Hartmann For For Management 1h Elect Director John C. O'Keeffe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Require Majority Vote of the For For Management Outstanding Shares to Amend Bylaws 5 Ratify Ernst & Young LLP as Auditors For For Management DEAN FOODS COMPANY Ticker: DF Security ID: 242370203 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janet Hill For For Management 1.2 Elect Director J. Wayne Mailloux For For Management 1.3 Elect Director Helen E. McCluskey For For Management 1.4 Elect Director John R. Muse For For Management 1.5 Elect Director B. Craig Owens For For Management 1.6 Elect Director Ralph P. Scozzafava For For Management 1.7 Elect Director Jim L. Turner For For Management 1.8 Elect Director Robert T. Wiseman For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DECKERS OUTDOOR CORPORATION Ticker: DECK Security ID: 243537107 Meeting Date: SEP 12, 2016 Meeting Type: Annual Record Date: JUL 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angel R. Martinez For For Management 1.2 Elect Director John M. Gibbons For For Management 1.3 Elect Director Karyn O. Barsa For For Management 1.4 Elect Director Nelson C. Chan For For Management 1.5 Elect Director Michael F. Devine, III For For Management 1.6 Elect Director John G. Perenchio For For Management 1.7 Elect Director David Powers For For Management 1.8 Elect Director James Quinn For Withhold Management 1.9 Elect Director Lauri M. Shanahan For For Management 1.10 Elect Director Bonita C. Stewart For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Cheryl E. Mayberry For For Management McKissack 1.3 Elect Director Don J. McGrath For For Management 1.4 Elect Director Neil J. Metviner For For Management 1.5 Elect Director Stephen P. Nachtsheim For For Management 1.6 Elect Director Thomas J. Reddin For For Management 1.7 Elect Director Martyn R. Redgrave For For Management 1.8 Elect Director Lee J. Schram For For Management 1.9 Elect Director John L. Stauch For For Management 1.10 Elect Director Victoria A. Treyger For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DEVRY EDUCATION GROUP INC. Ticker: DV Security ID: 251893103 Meeting Date: NOV 10, 2016 Meeting Type: Annual Record Date: SEP 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher B. Begley For For Management 1.2 Elect Director Lyle Logan For For Management 1.3 Elect Director Michael W. Malafronte For For Management 1.4 Elect Director Fernando Ruiz For For Management 1.5 Elect Director Ronald L. Taylor For For Management 1.6 Elect Director Lisa W. Wardell For For Management 1.7 Elect Director Ann Weaver Hart For For Management 1.8 Elect Director James D. White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DEVRY EDUCATION GROUP INC. Ticker: DV Security ID: 251893103 Meeting Date: MAY 22, 2017 Meeting Type: Special Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name to Adtalen Global For For Management Education Inc. DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James S. Tisch For For Management 1b Elect Director Marc Edwards For For Management 1c Elect Director John R. Bolton For For Management 1d Elect Director Charles L. Fabrikant For For Management 1e Elect Director Paul G. Gaffney, II For For Management 1f Elect Director Edward Grebow For For Management 1g Elect Director Herbert C. Hofmann For For Management 1h Elect Director Kenneth I. Siegel For For Management 1i Elect Director Clifford M. Sobel For For Management 1j Elect Director Andrew H. Tisch For For Management 1k Elect Director Raymond S. Troubh For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Sustainability Against Against Shareholder DICK'S SPORTING GOODS, INC. Ticker: DKS Security ID: 253393102 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward W. Stack For For Management 1b Elect Director Jacqualyn A. Fouse For For Management 1c Elect Director Lawrence J. Schorr For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management DIEBOLD NIXDORF, INCORPORATED Ticker: DBD Security ID: 253651103 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick W. Allender For For Management 1.2 Elect Director Phillip R. Cox For For Management 1.3 Elect Director Richard L. Crandall For For Management 1.4 Elect Director Alexander Dibelius For For Management 1.5 Elect Director Dieter W. Dusedau For For Management 1.6 Elect Director Gale S. Fitzgerald For For Management 1.7 Elect Director Gary G. Greenfield For For Management 1.8 Elect Director Andreas W. Mattes For For Management 1.9 Elect Director Robert S. Prather, Jr. For For Management 1.10 Elect Director Rajesh K. Soin For For Management 1.11 Elect Director Henry D. G. Wallace For For Management 1.12 Elect Director Alan J. Weber For For Management 1.13 Elect Director Jurgen Wunram For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Eliminate Cumulative Voting For For Management 7 Advisory Vote on Say on Pay Frequency One Year One Year Management DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 20, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Non-Employee Director Restricted For Against Management Stock Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Require Independent Board Chairman Against For Shareholder DOMINO'S PIZZA, INC. Ticker: DPZ Security ID: 25754A201 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Brandon For For Management 1.2 Elect Director C. Andrew Ballard For For Management 1.3 Elect Director Andrew B. Balson For For Management 1.4 Elect Director Diana F. Cantor For For Management 1.5 Elect Director J. Patrick Doyle For For Management 1.6 Elect Director Richard L. Federico For For Management 1.7 Elect Director James A. Goldman For For Management 1.8 Elect Director Gregory A. Trojan For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy and Plan to Eliminate Against Against Shareholder Deforestation in Supply Chain DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Giannella Alvarez For For Management 1.2 Elect Director Robert E. Apple For For Management 1.3 Elect Director David J. Illingworth For For Management 1.4 Elect Director Brian M. Levitt For For Management 1.5 Elect Director David G. Maffucci For For Management 1.6 Elect Director Pamela B. Strobel For For Management 1.7 Elect Director Denis Turcotte For For Management 1.8 Elect Director John D. Williams For For Management 1.9 Elect Director Mary A. Winston For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DONALDSON COMPANY, INC. Ticker: DCI Security ID: 257651109 Meeting Date: NOV 18, 2016 Meeting Type: Annual Record Date: SEP 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Hoffman For For Management 1.2 Elect Director Douglas A. Milroy For For Management 1.3 Elect Director Willard D. Oberton For For Management 1.4 Elect Director John P. Wiehoff For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DOUGLAS EMMETT, INC. Ticker: DEI Security ID: 25960P109 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan A. Emmett For For Management 1.2 Elect Director Jordan L. Kaplan For For Management 1.3 Elect Director Kenneth M. Panzer For For Management 1.4 Elect Director Christopher H. Anderson For For Management 1.5 Elect Director Leslie E. Bider For For Management 1.6 Elect Director David T. Feinberg For For Management 1.7 Elect Director Virginia A. McFerran For For Management 1.8 Elect Director Thomas E. O'Hern For For Management 1.9 Elect Director William E. Simon, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration DRIL-QUIP, INC. Ticker: DRQ Security ID: 262037104 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Blake T. DeBerry For For Management 1.2 Elect Director John V. Lovoi For For Management 2 Ratify Pricewaterhousecoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management DST SYSTEMS, INC. Ticker: DST Security ID: 233326107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph C. Antonellis For For Management 1.2 Elect Director Jerome H. Bailey For For Management 1.3 Elect Director Lynn Dorsey Bleil For For Management 1.4 Elect Director Gary D. Forsee For For Management 1.5 Elect Director Stephen C. Hooley For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DUKE REALTY CORPORATION Ticker: DRE Security ID: 264411505 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William Cavanaugh, III For For Management 1b Elect Director Alan H. Cohen For For Management 1c Elect Director James B. Connor For For Management 1d Elect Director Ngaire E. Cuneo For For Management 1e Elect Director Charles R. Eitel For For Management 1f Elect Director Melanie R. Sabelhaus For For Management 1g Elect Director Peter M. Scott, III For For Management 1h Elect Director Jack R. Shaw For For Management 1i Elect Director Michael E. Szymanczyk For For Management 1j Elect Director Lynn C. Thurber For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management DUNKIN' BRANDS GROUP, INC. Ticker: DNKN Security ID: 265504100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irene Chang Britt For For Management 1.2 Elect Director Michael Hines For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Report on Environmental Impact of Against Against Shareholder K-Cup Pods DYCOM INDUSTRIES, INC. Ticker: DY Security ID: 267475101 Meeting Date: NOV 22, 2016 Meeting Type: Annual Record Date: OCT 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eitan Gertel For For Management 1b Elect Director Anders Gustafsson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EAGLE MATERIALS INC. Ticker: EXP Security ID: 26969P108 Meeting Date: AUG 04, 2016 Meeting Type: Annual Record Date: JUN 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Martin M. Ellen For For Management 1B Elect Director David B. Powers For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Molly Campbell For For Management 1.2 Elect Director Iris S. Chan For For Management 1.3 Elect Director Rudolph I. Estrada For For Management 1.4 Elect Director Paul H. Irving For For Management 1.5 Elect Director Herman Y. Li For For Management 1.6 Elect Director Jack C. Liu For For Management 1.7 Elect Director Dominic Ng For For Management 1.8 Elect Director Keith W. Renken For For Management 1.9 Elect Director Lester M. Sussman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management EDGEWELL PERSONAL CARE COMPANY Ticker: EPC Security ID: 28035Q102 Meeting Date: JAN 27, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Hatfield For For Management 1b Elect Director Daniel J. Heinrich For For Management 1c Elect Director Carla C. Hendra For For Management 1d Elect Director R. David Hoover For For Management 1e Elect Director John C. Hunter, III For For Management 1f Elect Director James C. Johnson For For Management 1g Elect Director Elizabeth Valk Long For For Management 1h Elect Director Rakesh Sachdev For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EDUCATION REALTY TRUST, INC. Ticker: EDR Security ID: 28140H203 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John V. Arabia For For Management 1.2 Elect Director William J. Cahill, III For For Management 1.3 Elect Director Randall L. Churchey For For Management 1.4 Elect Director Kimberly K. Schaefer For For Management 1.5 Elect Director Howard A. Silver For For Management 1.6 Elect Director John T. Thomas For For Management 1.7 Elect Director Thomas Trubiana For Withhold Management 1.8 Elect Director Wendell W. Weakley For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John W. Altmeyer For For Management 1b Elect Director Stephen W. Bershad For For Management 1c Elect Director David A.B. Brown For For Management 1d Elect Director Anthony J. Guzzi For For Management 1e Elect Director Richard F. Hamm, Jr. For For Management 1f Elect Director David H. Laidley For For Management 1g Elect Director Carol P. Lowe For For Management 1h Elect Director M. Kevin McEvoy For For Management 1i Elect Director Jerry E. Ryan For For Management 1j Elect Director Steven B. Schwarzwaelder For For Management 1k Elect Director Michael T. Yonker For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Provide Right to Act by Written Consent Against Against Shareholder ENDO INTERNATIONAL PLC Ticker: ENDP Security ID: G30401106 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roger H. Kimmel For For Management 1b Elect Director Paul V. Campanelli For For Management 1c Elect Director Shane M. Cooke For For Management 1d Elect Director Nancy J. Hutson For For Management 1e Elect Director Michael Hyatt For For Management 1f Elect Director Douglas S. Ingram For For Management 1g Elect Director William P. Montague For For Management 1h Elect Director Todd B. Sisitsky For For Management 1i Elect Director Jill D. Smith For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Memorandum of Association For For Management 6 Amend Articles of Association For For Management 7 Amend Omnibus Stock Plan For For Management ENDURANCE SPECIALTY HOLDINGS LTD. Ticker: ENH Security ID: G30397106 Meeting Date: JAN 27, 2017 Meeting Type: Special Record Date: DEC 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management ENERGEN CORPORATION Ticker: EGN Security ID: 29265N108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth W. Dewey For For Management 1.2 Elect Director M. James Gorrie For For Management 1.3 Elect Director James T. McManus, II For For Management 1.4 Elect Director Laurence M. Downes For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29272W109 Meeting Date: JAN 30, 2017 Meeting Type: Annual Record Date: NOV 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cynthia J. Brinkley For For Management 1.2 Elect Director John E. Klein For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Re-elect J. Roderick Clark as Director For For Management 1b Re-elect Roxanne J. Decyk as Director For For Management 1c Re-elect Mary E. Francis as Director For For Management 1d Re-elect C. Christopher Gaut as For For Management Director 1e Re-elect Gerald W. Haddock as Director For For Management 1f Re-elect Francis S. Kalman as Director For For Management 1g Re-elect Keith O. Rattie as Director For For Management 1h Re-elect Paul E. Rowsey, III as For For Management Director 1i Re-elect Carl G. Trowell as Director For For Management 2 Ratify KPMG LLP as US Independent For For Management Auditor 3 Appoint KPMG LLP as UK Statutory For For Management Auditor 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Amend Omnibus Stock Plan For For Management 6 Approve Remuneration Policy For Against Management 7 Approve Remuneration Report For Against Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management 10 Accept Financial Statements and For For Management Statutory Reports 11 Authorize Issue of Equity with For For Management Pre-emptive Rights 12 Authorize Issue of Equity without For For Management Pre-emptive Rights 13 Authorize Issue of Equity without For For Management Pre-emptive Rights In Connection with an Acquisition or Specified Capital Investment EPR PROPERTIES Ticker: EPR Security ID: 26884U109 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Druten For For Management 1.2 Elect Director Gregory K. Silvers For For Management 1.3 Elect Director Robin P. Sterneck For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management EQUITY ONE, INC. Ticker: EQY Security ID: 294752100 Meeting Date: FEB 24, 2017 Meeting Type: Special Record Date: JAN 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management ESTERLINE TECHNOLOGIES CORPORATION Ticker: ESL Security ID: 297425100 Meeting Date: FEB 09, 2017 Meeting Type: Annual Record Date: DEC 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Cave For For Management 1.2 Elect Director Anthony P. Franceschini For For Management 1.3 Elect Director Nils E. Larsen For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Ernst & Young LLP as Auditors For For Management EVEREST RE GROUP, LTD. Ticker: RE Security ID: G3223R108 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic J. Addesso For For Management 1.2 Elect Director John J. Amore For For Management 1.3 Elect Director William F. Galtney, Jr. For For Management 1.4 Elect Director John A. Graf For For Management 1.5 Elect Director Geraldine Losquadro For For Management 1.6 Elect Director Roger M. Singer For For Management 1.7 Elect Director Joseph V. Taranto For For Management 1.8 Elect Director John A. Weber For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management F.N.B. CORPORATION Ticker: FNB Security ID: 302520101 Meeting Date: DEC 09, 2016 Meeting Type: Special Record Date: OCT 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management F.N.B. CORPORATION Ticker: FNB Security ID: 302520101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Campbell For For Management 1.2 Elect Director James D. Chiafullo For For Management 1.3 Elect Director Vincent J. Delie, Jr. For For Management 1.4 Elect Director Laura E. Ellsworth For For Management 1.5 Elect Director Stephen J. Gurgovits For For Management 1.6 Elect Director Robert A. Hormell For For Management 1.7 Elect Director David J. Malone For For Management 1.8 Elect Director D. Stephen Martz For For Management 1.9 Elect Director Robert J. McCarthy, Jr. For For Management 1.10 Elect Director Frank C. Mencini For For Management 1.11 Elect Director David L. Motley For For Management 1.12 Elect Director Heidi A. Nicholas For For Management 1.13 Elect Director John S. Stanik For For Management 1.14 Elect Director William J. Strimbu For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management FACTSET RESEARCH SYSTEMS INC. Ticker: FDS Security ID: 303075105 Meeting Date: DEC 20, 2016 Meeting Type: Annual Record Date: OCT 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Malcolm Frank For For Management 1.2 Elect Director Sheila B. Jordan For For Management 1.3 Elect Director James J. McGonigle For For Management 1.4 Elect Director F. Philip Snow For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FAIR ISAAC CORPORATION Ticker: FICO Security ID: 303250104 Meeting Date: FEB 15, 2017 Meeting Type: Annual Record Date: DEC 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Braden R. Kelly For For Management 1b Elect Director A. George Battle For For Management 1c Elect Director Mark W. Begor For For Management 1d Elect Director Greg R. Gianforte For For Management 1e Elect Director James D. Kirsner For For Management 1f Elect Director William J. Lansing For For Management 1g Elect Director Marc F. McMorris For For Management 1h Elect Director Joanna Rees For For Management 1i Elect Director David A. Rey For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: AUG 30, 2016 Meeting Type: Special Record Date: JUL 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Doti For For Management 1.2 Elect Director Michael D. McKee For For Management 1.3 Elect Director Thomas V. McKernan For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: 320517105 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Compton For For Management 1.2 Elect Director Mark A. Emkes For For Management 1.3 Elect Director Corydon J. Gilchrist For For Management 1.4 Elect Director D. Bryan Jordan For For Management 1.5 Elect Director R. Brad Martin For For Management 1.6 Elect Director Scott M. Niswonger For For Management 1.7 Elect Director Vicki R. Palmer For For Management 1.8 Elect Director Colin V. Reed For For Management 1.9 Elect Director Cecelia D. Stewart For For Management 1.10 Elect Director Rajesh Subramaniam For For Management 1.11 Elect Director Luke Yancy, III For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management FIRST INDUSTRIAL REALTY TRUST, INC. Ticker: FR Security ID: 32054K103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter E. Baccile For For Management 1.2 Elect Director Matthew S. Dominski For For Management 1.3 Elect Director Bruce W. Duncan For For Management 1.4 Elect Director H. Patrick Hackett, Jr. For For Management 1.5 Elect Director John Rau For For Management 1.6 Elect Director L. Peter Sharpe For For Management 1.7 Elect Director W. Ed Tyler For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Increase Authorized Common Stock For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors FIRST SOLAR, INC. Ticker: FSLR Security ID: 336433107 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Ahearn For For Management 1.2 Elect Director Sharon L. Allen For For Management 1.3 Elect Director Richard D. Chapman For For Management 1.4 Elect Director George A. ('Chip') For For Management Hambro 1.5 Elect Director Craig Kennedy For For Management 1.6 Elect Director James F. Nolan For For Management 1.7 Elect Director William J. Post For For Management 1.8 Elect Director J. Thomas Presby For For Management 1.9 Elect Director Paul H. Stebbins For For Management 1.10 Elect Director Michael T. Sweeney For For Management 1.11 Elect Director Mark R. Widmar For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years FLOWERS FOODS, INC. Ticker: FLO Security ID: 343498101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George E. Deese For For Management 1b Elect Director Rhonda Gass For For Management 1c Elect Director Benjamin H. Griswold, IV For For Management 1d Elect Director Richard Lan For For Management 1e Elect Director Margaret G. Lewis For For Management 1f Elect Director Amos R. McMullian For For Management 1g Elect Director J.V. Shields, Jr. For For Management 1h Elect Director Allen L. Shiver For For Management 1i Elect Director David V. Singer For For Management 1j Elect Director James T. Spear For For Management 1k Elect Director Melvin T. Stith For For Management 1l Elect Director C. Martin Wood, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Require Independent Board Chairman Against For Shareholder FORTINET, INC. Ticker: FTNT Security ID: 34959E109 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Xie For Against Management 1.2 Elect Director William H. Neukom For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FTI CONSULTING, INC. Ticker: FCN Security ID: 302941109 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brenda J. Bacon For For Management 1b Elect Director Mark S. Bartlett For For Management 1c Elect Director Claudio Costamagna For For Management 1d Elect Director Vernon Ellis For For Management 1e Elect Director Nicholas C. Fanandakis For For Management 1f Elect Director Steven H. Gunby For For Management 1g Elect Director Gerard E. Holthaus For For Management 1h Elect Director Laureen E. Seeger For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management FULTON FINANCIAL CORPORATION Ticker: FULT Security ID: 360271100 Meeting Date: MAY 15, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lisa Crutchfield For For Management 1b Elect Director Denise L. Devine For For Management 1c Elect Director Patrick J. Freer For For Management 1d Elect Director George W. Hodges For For Management 1e Elect Director Albert Morrison, III For For Management 1f Elect Director James R. Moxley, III For For Management 1g Elect Director R. Scott Smith, Jr. For For Management 1h Elect Director Scott A. Snyder For For Management 1i Elect Director Ronald H. Spair For For Management 1j Elect Director Mark F. Strauss For For Management 1k Elect Director Ernest J. Waters For For Management 1l Elect Director E. Philip Wenger For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 27, 2017 Meeting Type: Annual Record Date: MAY 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director J. Paul Raines For For Management 1.3 Elect Director Jerome L. Davis For Against Management 1.4 Elect Director Thomas N. Kelly, Jr. For For Management 1.5 Elect Director Shane S. Kim For For Management 1.6 Elect Director Steven R. Koonin For For Management 1.7 Elect Director Stephanie M. Shern For For Management 1.8 Elect Director Gerald R. Szczepanski For For Management 1.9 Elect Director Kathy P. Vrabeck For For Management 1.10 Elect Director Lawrence S. Zilavy For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Amend Certificate of Incorporation to For For Management Allow Removal of Directors With or Without Cause by Majority Vote GARTNER, INC. Ticker: IT Security ID: 366651107 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Bingle For For Management 1b Elect Director Peter E. Bisson For For Management 1c Elect Director Richard J. Bressler For For Management 1d Elect Director Raul E. Cesan For For Management 1e Elect Director Karen E. Dykstra For For Management 1f Elect Director Anne Sutherland Fuchs For For Management 1g Elect Director William O. Grabe For For Management 1h Elect Director Eugene A. Hall For For Management 1i Elect Director Stephen G. Pagliuca For For Management 1j Elect Director James C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management GATX CORPORATION Ticker: GATX Security ID: 361448103 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diane M. Aigotti For For Management 1.2 Elect Director Anne L. Arvia For For Management 1.3 Elect Director Ernst A. Haberli For For Management 1.4 Elect Director Brian A. Kenney For For Management 1.5 Elect Director James B. Ream For For Management 1.6 Elect Director Robert J. Ritchie For For Management 1.7 Elect Director David S. Sutherland For For Management 1.8 Elect Director Casey J. Sylla For For Management 1.9 Elect Director Stephen R. Wilson For For Management 1.10 Elect Director Paul G. Yovovich For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management GENESEE & WYOMING INC. Ticker: GWR Security ID: 371559105 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Hellmann For For Management 1.2 Elect Director Albert J. Neupaver For For Management 1.3 Elect Director Joseph H. Pyne For For Management 1.4 Elect Director Hunter C. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors GENTEX CORPORATION Ticker: GNTX Security ID: 371901109 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Bauer For For Management 1.2 Elect Director Leslie Brown For For Management 1.3 Elect Director Gary Goode For For Management 1.4 Elect Director Pete Hoekstra For For Management 1.5 Elect Director James Hollars For For Management 1.6 Elect Director John Mulder For For Management 1.7 Elect Director Richard Schaum For For Management 1.8 Elect Director Frederick Sotok For For Management 1.9 Elect Director James Wallace For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAR 07, 2017 Meeting Type: Special Record Date: JAN 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management GLOBUS MEDICAL, INC. Ticker: GMED Security ID: 379577208 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Demski For For Management 1b Elect Director Kurt C. Wheeler For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GRACO INC. Ticker: GGG Security ID: 384109104 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Patrick J. McHale For For Management 1b Elect Director Lee R. Mitau For For Management 1c Elect Director Martha A. Morfitt For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management GRAHAM HOLDINGS COMPANY Ticker: GHC Security ID: 384637104 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher C. Davis For For Management 1.2 Elect Director Anne M. Mulcahy For For Management 1.3 Elect Director Larry D. Thompson For For Management GRANITE CONSTRUCTION INCORPORATED Ticker: GVA Security ID: 387328107 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James H. Roberts For For Management 1b Elect Director Gaddi H. Vasquez For For Management 1c Elect Director David C. Darnell For For Management 1d Elect Director Celeste B. Mastin For For Management 1e Elect Director Patricia D. Galloway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors GREAT PLAINS ENERGY INCORPORATED Ticker: GXP Security ID: 391164100 Meeting Date: SEP 26, 2016 Meeting Type: Special Record Date: AUG 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management GREAT PLAINS ENERGY INCORPORATED Ticker: GXP Security ID: 391164100 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry Bassham For For Management 1.2 Elect Director David L. Bodde For For Management 1.3 Elect Director Randall C. Ferguson, Jr. For For Management 1.4 Elect Director Gary D. Forsee For For Management 1.5 Elect Director Scott D. Grimes For For Management 1.6 Elect Director Thomas D. Hyde For For Management 1.7 Elect Director Ann D. Murtlow For For Management 1.8 Elect Director Sandra J. Price For For Management 1.9 Elect Director John J. Sherman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report Analyzing Profit Potential Against Against Shareholder Based on Renewable Energy Metrics 6 Report on Lobbying Payments and Against Against Shareholder Political Contributions GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael G. Moore For For Management 1.2 Elect Director Craig Groeschel For For Management 1.3 Elect Director David L. Houston For For Management 1.4 Elect Director C. Doug Johnson For For Management 1.5 Elect Director Ben T. Morris For For Management 1.6 Elect Director Scott E. Streller For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HALYARD HEALTH, INC. Ticker: HYH Security ID: 40650V100 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert E. Abernathy For For Management 1b Elect Director Ronald W. Dollens For For Management 1c Elect Director Heidi K. Kunz For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HANCOCK HOLDING COMPANY Ticker: HBHC Security ID: 410120109 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank E. Bertucci For For Management 1.2 Elect Director Constantine S. Liollio For For Management 1.3 Elect Director Thomas H. Olinde For For Management 1.4 Elect Director Joan C. Teofilo For For Management 1.5 Elect Director C. Richard Wilkins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HAWAIIAN ELECTRIC INDUSTRIES, INC. Ticker: HE Security ID: 419870100 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peggy Y. Fowler For For Management 1.2 Elect Director Keith P. Russell For For Management 1.3 Elect Director Barry K. Taniguchi For For Management 1.4 Elect Director Richard J. Dahl For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors HEALTHCARE REALTY TRUST INCORPORATED Ticker: HR Security ID: 421946104 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Emery For For Management 1.2 Elect Director Todd J. Meredith For For Management 1.3 Elect Director Nancy H. Agee For For Management 1.4 Elect Director Charles Raymond For For Management Fernandez 1.5 Elect Director Peter F. Lyle, Sr. For For Management 1.6 Elect Director Edwin B. Morris, III For For Management 1.7 Elect Director John Knox Singleton For For Management 1.8 Elect Director Bruce D. Sullivan For For Management 1.9 Elect Director Christann M. Vasquez For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify BDO USA, LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management HEALTHSOUTH CORPORATION Ticker: HLS Security ID: 421924309 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chidsey For For Management 1.2 Elect Director Donald L. Correll For For Management 1.3 Elect Director Yvonne M. Curl For For Management 1.4 Elect Director Charles M. Elson For For Management 1.5 Elect Director Joan E. Herman For For Management 1.6 Elect Director Leo I. Higdon, Jr. For For Management 1.7 Elect Director Leslye G. Katz For For Management 1.8 Elect Director John E. Maupin, Jr. For For Management 1.9 Elect Director L. Edward Shaw, Jr. For For Management 1.10 Elect Director Mark J. Tarr For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HELEN OF TROY LIMITED Ticker: HELE Security ID: G4388N106 Meeting Date: AUG 17, 2016 Meeting Type: Annual Record Date: JUN 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary B. Abromovitz For For Management 1b Elect Director John B. Butterworth For For Management 1c Elect Director Alexander M. Davern For For Management 1d Elect Director Timothy F. Meeker For For Management 1e Elect Director Julien R. Mininberg For For Management 1f Elect Director Beryl B. Raff For For Management 1g Elect Director William F. Susetka For For Management 1h Elect Director Darren G. Woody For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3a Amend Bye-laws Regarding Advance For For Management Notice Provisions for Director Nominations and Director Eligibility 3b Amend Bye-laws Regarding Advance For For Management Notice Provisions for Shareholder Proposals of Business 3c Amend Bye-laws to Provide for For For Management Plurality Voting in Contested Director Elections 3d Amend Bye-laws Regarding Authorization For Against Management to Fix Number of Directors and Filling a Vacancy on The Board 3e Amend Bye-laws Regarding Casting of For For Management Votes 3f Amend Bye-laws Regarding Appointment For For Management of Proxy 3g Amend Bye-laws Regarding Director For For Management Remuneration 3h Amend Bye-laws Regarding Other Changes For For Management 3i Authorize Board of Directors to Carry For For Management Out The Powers Given The Board of Directors In The Bye-Laws 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Grant Thornton LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration HERMAN MILLER, INC. Ticker: MLHR Security ID: 600544100 Meeting Date: OCT 10, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dorothy A. Terrell For For Management 1.2 Elect Director Lisa A. Kro For For Management 1.3 Elect Director David O. Ulrich For For Management 1.4 Elect Director Michael A. Volkema For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HIGHWOODS PROPERTIES, INC. Ticker: HIW Security ID: 431284108 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Anderson For For Management 1.2 Elect Director Gene H. Anderson For For Management 1.3 Elect Director Carlos E. Evans For For Management 1.4 Elect Director Edward J. Fritsch For For Management 1.5 Elect Director David J. Hartzell For For Management 1.6 Elect Director Sherry A. Kellett For For Management 1.7 Elect Director O. Temple Sloan, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 14, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director William G. Dempsey For For Management 1.3 Elect Director Mary Garrett For For Management 1.4 Elect Director James R. Giertz For For Management 1.5 Elect Director Charles E. Golden For For Management 1.6 Elect Director John J. Greisch For For Management 1.7 Elect Director William H. Kucheman For For Management 1.8 Elect Director Ronald A. Malone For For Management 1.9 Elect Director Nancy M. Schlichting For For Management 1.10 Elect Director Stacy Enxing Seng For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HNI CORPORATION Ticker: HNI Security ID: 404251100 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Miguel M. Calado For For Management 1b Elect Director Cheryl A. Francis For For Management 1c Elect Director John R. Hartnett For For Management 1d Elect Director Larry B. Porcellato For For Management 1e Elect Director Brian E. Stern For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Approve Non-Employee Director Omnibus For For Management Stock Plan 7 Approve Qualified Employee Stock For For Management Purchase Plan HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director George J. Damiris For For Management 1c Elect Director Leldon E. Echols For For Management 1d Elect Director R. Kevin Hardage For For Management 1e Elect Director Michael C. Jennings For For Management 1f Elect Director Robert J. Kostelnik For For Management 1g Elect Director James H. Lee For For Management 1h Elect Director Franklin Myers For For Management 1i Elect Director Michael E. Rose For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management HOSPITALITY PROPERTIES TRUST Ticker: HPT Security ID: 44106M102 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: FEB 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Harrington For Against Management 1.2 Elect Director Barry M. Portnoy For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Bylaws to Opt-Out of Against For Shareholder Antitakeover Provision(s) and Require Shareholder Vote to Opt Back In 6 Adopt Proxy Access Right Against For Shareholder HSN, INC. Ticker: HSNI Security ID: 404303109 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Courtnee Chun For For Management 1.2 Elect Director William Costello For For Management 1.3 Elect Director Fiona Dias For For Management 1.4 Elect Director James M. Follo For For Management 1.5 Elect Director Mindy Grossman - None None Management WITHDRAWN RESOLUTION 1.6 Elect Director Stephanie Kugelman For For Management 1.7 Elect Director Arthur C. Martinez For For Management 1.8 Elect Director Thomas J. Mclnerney For For Management 1.9 Elect Director Matthew E. Rubel For For Management 1.10 Elect Director Ann Sarnoff For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Approve Omnibus Stock Plan For For Management HUBBELL INCORPORATED Ticker: HUBB Security ID: 443510607 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carlos M. Cardoso For For Management 1.2 Elect Director Anthony J. Guzzi For For Management 1.3 Elect Director Neal J. Keating For For Management 1.4 Elect Director John F. Malloy For For Management 1.5 Elect Director Judith F. Marks For For Management 1.6 Elect Director David G. Nord For For Management 1.7 Elect Director John G. Russell For For Management 1.8 Elect Director Steven R. Shawley For For Management 1.9 Elect Director Richard J. Swift For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HUNTINGTON INGALLS INDUSTRIES, INC. Ticker: HII Security ID: 446413106 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Augustus L. Collins For For Management 1.2 Elect Director Kirkland H. Donald For For Management 1.3 Elect Director Thomas B. Fargo For For Management 1.4 Elect Director Victoria D. Harker For For Management 1.5 Elect Director Anastasia D. Kelly For For Management 1.6 Elect Director Thomas C. Schievelbein For For Management 1.7 Elect Director John K. Welch For For Management 1.8 Elect Director Stephen R. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Bundled Compensation Plans For For Management 5 Amend Proxy Access Right Against Against Shareholder IDACORP, INC. Ticker: IDA Security ID: 451107106 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Darrel T. Anderson For For Management 1.2 Elect Director Thomas E. Carlile For For Management 1.3 Elect Director Richard J. Dahl For For Management 1.4 Elect Director Annette G. Elg For For Management 1.5 Elect Director Ronald W. Jibson For For Management 1.6 Elect Director Judith A. Johansen For For Management 1.7 Elect Director Dennis L. Johnson For For Management 1.8 Elect Director J. LaMont Keen For For Management 1.9 Elect Director Christine King For For Management 1.10 Elect Director Richard J. Navarro For For Management 1.11 Elect Director Robert A. Tinstman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors IDEX CORPORATION Ticker: IEX Security ID: 45167R104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew K. Silvernail For For Management 1.2 Elect Director Katrina L. Helmkamp For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Luis Aranguren-Trellez For For Management 1b Elect Director David B. Fischer For For Management 1c Elect Director Ilene S. Gordon For For Management 1d Elect Director Paul Hanrahan For For Management 1e Elect Director Rhonda L. Jordan For For Management 1f Elect Director Gregory B. Kenny For For Management 1g Elect Director Barbara A. Klein For For Management 1h Elect Director Victoria J. Reich For For Management 1i Elect Director Jorge A. Uribe For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management INTEGRATED DEVICE TECHNOLOGY, INC. Ticker: IDTI Security ID: 458118106 Meeting Date: SEP 20, 2016 Meeting Type: Annual Record Date: JUL 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Schofield For For Management 1.2 Elect Director Gregory L. Waters For For Management 1.3 Elect Director Umesh Padval For For Management 1.4 Elect Director Gordon Parnell For For Management 1.5 Elect Director Ken Kannappan For For Management 1.6 Elect Director Robert Rango For For Management 1.7 Elect Director Norman Taffe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors INTERDIGITAL, INC. Ticker: IDCC Security ID: 45867G101 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey K. Belk For For Management 1b Elect Director Joan H. Gillman For For Management 1c Elect Director S. Douglas Hutcheson For For Management 1d Elect Director John A. Kritzmacher For For Management 1e Elect Director John D. Markley, Jr. For For Management 1f Elect Director William J. Merritt For For Management 1g Elect Director Kai O. Oistamo For For Management 1h Elect Director Jean F. Rankin For For Management 1i Elect Director Philip P. Trahanas For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors INTERNATIONAL BANCSHARES CORPORATION Ticker: IBOC Security ID: 459044103 Meeting Date: MAY 15, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Javier de Anda For For Management 1.2 Elect Director Irving Greenblum For For Management 1.3 Elect Director Douglas B. Howland For For Management 1.4 Elect Director Peggy J. Newman For For Management 1.5 Elect Director Dennis E. Nixon For For Management 1.6 Elect Director Larry A. Norton For For Management 1.7 Elect Director Roberto R. Resendez For For Management 1.8 Elect Director Leonardo Salinas For For Management 1.9 Elect Director Antonio R. Sanchez, Jr. For For Management 2 Ratify RSM US LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: DEC 08, 2016 Meeting Type: Special Record Date: OCT 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management IPG PHOTONICS CORPORATION Ticker: IPGP Security ID: 44980X109 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Valentin P. Gapontsev For For Management 1.2 Elect Director Eugene Scherbakov For Withhold Management 1.3 Elect Director Igor Samartsev For Withhold Management 1.4 Elect Director Michael C. Child For For Management 1.5 Elect Director Henry E. Gauthier For For Management 1.6 Elect Director William S. Hurley For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Eric Meurice For For Management 1.9 Elect Director John R. Peeler For For Management 1.10 Elect Director Thomas J. Seifert For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Deloitte & Touche LLP as For For Management Auditors ITT INC. Ticker: ITT Security ID: 45073V108 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Orlando D. Ashford For For Management 1b Elect Director Geraud Darnis For For Management 1c Elect Director Donald DeFosset, Jr. For For Management 1d Elect Director Nicholas C. Fanandakis For For Management 1e Elect Director Christina A. Gold For For Management 1f Elect Director Richard P. Lavin For For Management 1g Elect Director Frank T. MacInnis For For Management 1h Elect Director Rebecca A. McDonald For For Management 1i Elect Director Timothy H. Powers For For Management 1j Elect Director Denise L. Ramos For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management J. C. PENNEY COMPANY, INC. Ticker: JCP Security ID: 708160106 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul J. Brown For For Management 1b Elect Director Marvin R. Ellison For For Management 1c Elect Director Amanda Ginsberg For For Management 1d Elect Director B. Craig Owens For For Management 1e Elect Director Lisa A. Payne For For Management 1f Elect Director Debora A. Plunkett For For Management 1g Elect Director J. Paul Raines For For Management 1h Elect Director Leonard H. Roberts For For Management 1i Elect Director Javier G. Teruel For For Management 1j Elect Director R. Gerald Turner For For Management 1k Elect Director Ronald W. Tysoe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Adopt NOL Rights Plan (NOL Pill) For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management J2 GLOBAL, INC. Ticker: JCOM Security ID: 48123V102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Y. Bech For For Management 1.2 Elect Director Robert J. Cresci For For Management 1.3 Elect Director W. Brian Kretzmer For For Management 1.4 Elect Director Jonathan F. Miller For For Management 1.5 Elect Director Richard S. Ressler For For Management 1.6 Elect Director Stephen Ross For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anousheh Ansari For For Management 1.2 Elect Director Martha F. Brooks For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director Mark T. Mondello For For Management 1.5 Elect Director Frank A. Newman For For Management 1.6 Elect Director John C. Plant For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan JACK HENRY & ASSOCIATES, INC. Ticker: JKHY Security ID: 426281101 Meeting Date: NOV 10, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew C. Flanigan For For Management 1.2 Elect Director John F. Prim For For Management 1.3 Elect Director Thomas H. Wilson, Jr. For For Management 1.4 Elect Director Jacque R. Fiegel For For Management 1.5 Elect Director Thomas A. Wimsett For For Management 1.6 Elect Director Laura G. Kelly For Withhold Management 1.7 Elect Director Shruti S. Miyashiro For For Management 1.8 Elect Director Wesley A. Brown For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify PricewaterhouseCoopers, LLP as For For Management Auditors JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard A. Comma For For Management 1b Elect Director David L. Goebel For For Management 1c Elect Director Sharon P. John For For Management 1d Elect Director Madeleine A. Kleiner For For Management 1e Elect Director Michael W. Murphy For For Management 1f Elect Director James M. Myers For For Management 1g Elect Director David M. Tehle For For Management 1h Elect Director John T. Wyatt For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management JANUS CAPITAL GROUP, INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 25, 2017 Meeting Type: Special Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Approve Reverse Stock Split For Against Management 4 Increase Authorized Common Stock For Against Management 5 Eliminate Preemptive Rights For For Management 6 Amend Articles For For Management 7 Declassify the Board of Directors For For Management 8 Adjourn Meeting For For Management JETBLUE AIRWAYS CORPORATION Ticker: JBLU Security ID: 477143101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Boneparth For For Management 1b Elect Director David Checketts For For Management 1c Elect Director Virginia Gambale For For Management 1d Elect Director Stephan Gemkow For For Management 1e Elect Director Robin Hayes For For Management 1f Elect Director Ellen Jewett For For Management 1g Elect Director Stanley McChrystal For For Management 1h Elect Director Joel Peterson For For Management 1i Elect Director Frank Sica For For Management 1j Elect Director Thomas Winkelmann For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management JOHN WILEY & SONS, INC. Ticker: JW.A Security ID: 968223206 Meeting Date: SEP 22, 2016 Meeting Type: Annual Record Date: JUL 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Laurie A. Leshin For For Management 1.2 Elect Director George Bell For For Management 1.3 Elect Director William Pence For For Management 1.4 Elect Director Kalpana Raina For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JONES LANG LASALLE INCORPORATED Ticker: JLL Security ID: 48020Q107 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Hugo Bague For For Management 1B Elect Director Samuel A. Di Piazza, Jr. For For Management 1C Elect Director Dame DeAnne Julius For For Management 1D Elect Director Ming Lu For For Management 1E Elect Director Bridget Macaskill For For Management 1F Elect Director Martin H. Nesbitt For For Management 1G Elect Director Sheila A. Penrose For For Management 1H Elect Director Ann Marie Petach For For Management 1I Elect Director Shailesh Rao For For Management 1J Elect Director Christian Ulbrich For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: OCT 19, 2016 Meeting Type: Special Record Date: SEP 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management KATE SPADE & COMPANY Ticker: KATE Security ID: 485865109 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: MAY 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Benjamin For For Management 1.2 Elect Director Raul J. Fernandez For For Management 1.3 Elect Director Carsten Fischer For For Management 1.4 Elect Director Kenneth B. Gilman For For Management 1.5 Elect Director Nancy J. Karch For For Management 1.6 Elect Director Kenneth P. Kopelman For For Management 1.7 Elect Director Craig A. Leavitt For For Management 1.8 Elect Director Deborah J. Lloyd For Against Management 1.9 Elect Director Douglas Mack For For Management 1.10 Elect Director Jan Singer For For Management 1.11 Elect Director Doreen A. Toben For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Amend Proxy Access Right Against Against Shareholder KB HOME Ticker: KBH Security ID: 48666K109 Meeting Date: APR 13, 2017 Meeting Type: Annual Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy W. Finchem For For Management 1.2 Elect Director Stuart A. Gabriel For For Management 1.3 Elect Director Thomas W. Gilligan For For Management 1.4 Elect Director Kenneth M. Jastrow, II For For Management 1.5 Elect Director Robert L. Johnson For For Management 1.6 Elect Director Melissa Lora For For Management 1.7 Elect Director Jeffery T. Mezger For For Management 1.8 Elect Director Robert L. Patton, Jr. For For Management 1.9 Elect Director Michael M. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Mark E. Baldwin For For Management 1B Elect Director James R. Blackwell For For Management 1C Elect Director Stuart J. B. Bradie For For Management 1D Elect Director Loren K. Carroll For For Management 1E Elect Director Jeffrey E. Curtiss For For Management 1F Elect Director Umberto della Sala For For Management 1G Elect Director Lester L. Lyles For For Management 1H Elect Director Jack B. Moore For For Management 1I Elect Director Ann D. Pickard For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management KEMPER CORPORATION Ticker: KMPR Security ID: 488401100 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George N. Cochran For For Management 1b Elect Director Kathleen M. Cronin For For Management 1c Elect Director Douglas G. Geoga For For Management 1d Elect Director Thomas M. Goldstein For For Management 1e Elect Director Lacy M. Johnson For For Management 1f Elect Director Robert J. Joyce For For Management 1g Elect Director Joseph P. Lacher, Jr. For For Management 1h Elect Director Christopher B. Sarofim For For Management 1i Elect Director David P. Storch For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management KENNAMETAL INC. Ticker: KMT Security ID: 489170100 Meeting Date: OCT 25, 2016 Meeting Type: Annual Record Date: AUG 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cindy L. Davis For For Management 1.2 Elect Director William J. Harvey For For Management 1.3 Elect Director William M. Lambert For For Management 1.4 Elect Director Sagar A. Patel For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management KEYSIGHT TECHNOLOGIES, INC. Ticker: KEYS Security ID: 49338L103 Meeting Date: MAR 16, 2017 Meeting Type: Annual Record Date: JAN 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director Richard Hamada For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation KILROY REALTY CORPORATION Ticker: KRC Security ID: 49427F108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Kilroy For For Management 1b Elect Director Edward Brennan For For Management 1c Elect Director Jolie Hunt For For Management 1d Elect Director Scott Ingraham For For Management 1e Elect Director Gary Stevenson For For Management 1f Elect Director Peter Stoneberg For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors KIRBY CORPORATION Ticker: KEX Security ID: 497266106 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Alario For For Management 1.2 Elect Director David W. Grzebinski For For Management 1.3 Elect Director Richard R. Stewart For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management KLX INC. Ticker: KLXI Security ID: 482539103 Meeting Date: AUG 25, 2016 Meeting Type: Annual Record Date: JUN 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin A. Hardesty For For Management 1.2 Elect Director Stephen M. Ward, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors KNOWLES CORPORATION Ticker: KN Security ID: 49926D109 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey S. Niew For For Management 1b Elect Director Keith L. Barnes For For Management 1c Elect Director Richard K. Lochridge For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LAMAR ADVERTISING COMPANY Ticker: LAMR Security ID: 512816109 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Maxwell Hamilton For For Management 1.2 Elect Director John E. Koerner, III For For Management 1.3 Elect Director Stephen P. Mumblow For For Management 1.4 Elect Director Thomas V. Reifenheiser For For Management 1.5 Elect Director Anna Reilly For For Management 1.6 Elect Director Kevin P. Reilly, Jr. For For Management 1.7 Elect Director Wendell Reilly For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify KPMG LLP as Auditors For For Management LANCASTER COLONY CORPORATION Ticker: LANC Security ID: 513847103 Meeting Date: NOV 21, 2016 Meeting Type: Annual Record Date: SEP 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth L. Cooke For For Management 1.2 Elect Director Alan F. Harris For For Management 1.3 Elect Director Zuheir Sofia For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors LANDSTAR SYSTEM, INC. Ticker: LSTR Security ID: 515098101 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David G. Bannister For For Management 1.2 Elect Director George P. Scanlon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Executive Incentive Bonus Plan For For Management LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: 517942108 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Barnello For For Management 1.2 Elect Director Denise M. Coll For For Management 1.3 Elect Director Jeffrey T. Foland For For Management 1.4 Elect Director Darryl Hartley-Leonard For For Management 1.5 Elect Director Jeffrey L. Martin For For Management 1.6 Elect Director Stuart L. Scott For For Management 1.7 Elect Director Donald A. Washburn For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LEIDOS HOLDINGS, INC. Ticker: LDOS Security ID: 525327102 Meeting Date: AUG 08, 2016 Meeting Type: Annual Record Date: JUN 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2.1a Elect Director David G. Fubini For For Management 2.1b Elect Director Miriam E. John For For Management 2.1c Elect Director John P. Jumper For For Management 2.1d Elect Director Harry M.J. Kraemer, Jr. For For Management 2.1e Elect Director Roger A. Krone For For Management 2.1f Elect Director Gary S. May For For Management 2.1g Elect Director Lawrence C. Nussdorf For For Management 2.1h Elect Director Robert S. Shapard For For Management 2.1i Elect Director Noel B. Williams For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Golden Parachutes For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Adjourn Meeting For For Management LEIDOS HOLDINGS, INC. Ticker: LDOS Security ID: 525327102 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory R. Dahlberg For For Management 1b Elect Director David G. Fubini For For Management 1c Elect Director Miriam E. John For For Management 1d Elect Director John P. Jumper For For Management 1e Elect Director Harry M.J. Kraemer, Jr. For For Management 1f Elect Director Roger A. Krone For For Management 1g Elect Director Gary S. May For For Management 1h Elect Director Surya N. Mohapatra For For Management 1i Elect Director Lawrence C. Nussdorf For For Management 1j Elect Director Robert S. Shapard For For Management 1k Elect Director Susan M. Stalnecker For For Management 1l Elect Director Noel B. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janet K. Cooper For For Management 1.2 Elect Director John W. Norris, III For For Management 1.3 Elect Director Karen H. Quintos For For Management 1.4 Elect Director Paul W. Schmidt For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: JUL 22, 2016 Meeting Type: Special Record Date: JUN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management LIBERTY PROPERTY TRUST Ticker: LPT Security ID: 531172104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick F. Buchholz For For Management 1.2 Elect Director Thomas C. DeLoach, Jr. For For Management 1.3 Elect Director Katherine Elizabeth For For Management Dietze 1.4 Elect Director Antonio F. Fernandez For For Management 1.5 Elect Director Daniel P. Garton For For Management 1.6 Elect Director William P. Hankowsky For For Management 1.7 Elect Director M. Leanne Lachman For For Management 1.8 Elect Director David L. Lingerfelt For For Management 1.9 Elect Director Fredric J. Tomczyk For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management LIFE STORAGE, INC. Ticker: LSI Security ID: 53223X107 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Attea For For Management 1.2 Elect Director Kenneth F. Myszka For For Management 1.3 Elect Director Charles E. Lannon For For Management 1.4 Elect Director Stephen R. Rusmisel For For Management 1.5 Elect Director Arthur L. Havener, Jr. For For Management 1.6 Elect Director Mark G. Barberio For For Management 2 Amend Bylaws For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management LIFEPOINT HEALTH, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William F. Carpenter, For For Management III 1b Elect Director Richard H. Evans For For Management 1c Elect Director Michael P. Haley For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Curtis E. Espeland For For Management 1.2 Elect Director David H. Gunning For For Management 1.3 Elect Director Stephen G. Hanks For For Management 1.4 Elect Director Michael F. Hilton For For Management 1.5 Elect Director G. Russell Lincoln For For Management 1.6 Elect Director Kathryn Jo Lincoln For For Management 1.7 Elect Director William E. MacDonald, For For Management III 1.8 Elect Director Christopher L. Mapes For For Management 1.9 Elect Director Phillip J. Mason For For Management 1.10 Elect Director Hellene S. Runtagh For For Management 1.11 Elect Director George H. Walls, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Amend Non-Employee Director Omnibus For For Management Stock Plan LITTELFUSE, INC. Ticker: LFUS Security ID: 537008104 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tzau-Jin (T.J.) Chung For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Anthony Grillo For For Management 1d Elect Director David W. Heinzmann For For Management 1e Elect Director Gordon Hunter For For Management 1f Elect Director John E. Major For For Management 1g Elect Director William P. Noglows For For Management 1h Elect Director Ronald L. Schubel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Grant Thornton LLP as Auditors For For Management LIVANOVA PLC Ticker: LIVN Security ID: G5509L101 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Reappoint PricewaterhouseCoopers LLP For For Management as UK Statutory Auditor 4 Ratify PricewaterhouseCoopers S.p.A. For For Management as Auditors 5 Authorise the Audit & Compliance For For Management Committee to Fix Remuneration of Auditors 6 Authorize Share Repurchase Program For For Management 7 Adopt New Articles of Association For For Management LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark Carleton For For Management 1b Elect Director Jonathan Dolgen For For Management 1c Elect Director Ariel Emanuel For For Management 1d Elect Director Robert Ted Enloe, III For For Management 1e Elect Director Jeffrey T. Hinson For For Management 1f Elect Director James Iovine For For Management 1g Elect Director Margaret 'Peggy' Johnson For For Management 1h Elect Director James S. Kahan For For Management 1i Elect Director Gregory B. Maffei For Against Management 1j Elect Director Randall T. Mays For For Management 1k Elect Director Michael Rapino For For Management 1l Elect Director Mark S. Shapiro For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Ernst & Young LLP as Auditors For For Management LOGMEIN, INC. Ticker: LOGM Security ID: 54142L109 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Henshall For For Management 1.2 Elect Director Peter J. Sacripanti For Withhold Management 1.3 Elect Director William R. Wagner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LOUISIANA-PACIFIC CORPORATION Ticker: LPX Security ID: 546347105 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director E. Gary Cook For For Management 1b Elect Director Kurt M. Landgraf For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MACK-CALI REALTY CORPORATION Ticker: CLI Security ID: 554489104 Meeting Date: JUN 09, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William L. Mack For For Management 1.2 Elect Director Alan S. Bernikow For For Management 1.3 Elect Director Irvin D. Reid For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director David S. Mack For For Management 1.6 Elect Director Vincent Tese For For Management 1.7 Elect Director Nathan Gantcher For For Management 1.8 Elect Director Alan G. Philibosian For For Management 1.9 Elect Director Rebecca Robertson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MANHATTAN ASSOCIATES, INC. Ticker: MANH Security ID: 562750109 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eddie Capel For For Management 1b Elect Director Charles E. Moran For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management MANPOWERGROUP INC. Ticker: MAN Security ID: 56418H100 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gina R. Boswell For For Management 1B Elect Director Cari M. Dominguez For For Management 1C Elect Director William Downe For For Management 1D Elect Director John F. Ferraro For For Management 1E Elect Director Patricia Hemingway Hall For For Management 1F Elect Director Julie M. Howard For For Management 1G Elect Director Roberto Mendoza For For Management 1H Elect Director Ulice Payne, Jr. For For Management 1I Elect Director Jonas Prising For For Management 1J Elect Director Paul Read For For Management 1K Elect Director Elizabeth P. Sartain For For Management 1L Elect Director John R. Walter For For Management 1M Elect Director Edward J. Zore For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MARKETAXESS HOLDINGS INC. Ticker: MKTX Security ID: 57060D108 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard M. McVey For For Management 1b Elect Director Steven L. Begleiter For For Management 1c Elect Director Stephen P. Casper For For Management 1d Elect Director Jane Chwick For For Management 1e Elect Director William F. Cruger For For Management 1f Elect Director David G. Gomach For For Management 1g Elect Director Carlos M. Hernandez For For Management 1h Elect Director Richard G. Ketchum For For Management 1i Elect Director John Steinhardt For For Management 1j Elect Director James J. Sullivan For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MASIMO CORPORATION Ticker: MASI Security ID: 574795100 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven J. Barker For For Management 1.2 Elect Director Sanford Fitch For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Approve Executive Incentive Bonus Plan For For Management MAXIMUS, INC. Ticker: MMS Security ID: 577933104 Meeting Date: MAR 14, 2017 Meeting Type: Annual Record Date: JAN 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne K. Altman For For Management 1.2 Elect Director Gayathri Rajan For For Management 1.3 Elect Director John J. Haley For For Management 1.4 Elect Director Russell A. Beliveau For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For For Management 6 Ratify Ernst & Young LLP as Auditors For For Management MB FINANCIAL, INC. Ticker: MBFI Security ID: 55264U108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Bolger For For Management 1b Elect Director C. Bryan Daniels For For Management 1c Elect Director Mitchell Feiger For For Management 1d Elect Director Sunil Garg For For Management 1e Elect Director Charles J. Gries For For Management 1f Elect Director James N. Hallene For For Management 1g Elect Director Thomas H. Harvey For For Management 1h Elect Director Richard J. Holmstrom For For Management 1i Elect Director Karen J. May For For Management 1j Elect Director Ronald D. Santo For For Management 1k Elect Director Jennifer W. Steans For For Management 1l Elect Director Renee Togher For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify RSM US LLP as Auditors For For Management MDU RESOURCES GROUP, INC. Ticker: MDU Security ID: 552690109 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Everist For For Management 1.2 Elect Director Karen B. Fagg For For Management 1.3 Elect Director David L. Goodin For For Management 1.4 Elect Director Mark A. Hellerstein For For Management 1.5 Elect Director A. Bart Holaday For For Management 1.6 Elect Director Dennis W. Johnson For For Management 1.7 Elect Director William E. McCracken For For Management 1.8 Elect Director Patricia L. Moss For For Management 1.9 Elect Director Harry J. Pearce For For Management 1.10 Elect Director John K. Wilson For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes MEDICAL PROPERTIES TRUST, INC. Ticker: MPW Security ID: 58463J304 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward K. Aldag, Jr. For For Management 1.2 Elect Director G. Steven Dawson For For Management 1.3 Elect Director R. Steven Hamner For Against Management 1.4 Elect Director William G. McKenzie For For Management (Gil) 1.5 Elect Director C. Reynolds Thompson, For For Management III 1.6 Elect Director D. Paul Sparks, Jr. For For Management 1.7 Elect Director Michael G. Stewart For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cesar L. Alvarez For For Management 1.2 Elect Director Karey D. Barker For For Management 1.3 Elect Director Waldemar A. Carlo For For Management 1.4 Elect Director Michael B. Fernandez For For Management 1.5 Elect Director Paul G. Gabos For For Management 1.6 Elect Director Pascal J. Goldschmidt For For Management 1.7 Elect Director Manuel Kadre For For Management 1.8 Elect Director Roger J. Medel For For Management 1.9 Elect Director Donna E. Shalala For For Management 1.10 Elect Director Enrique J. Sosa For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: FEB 02, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management MERCURY GENERAL CORPORATION Ticker: MCY Security ID: 589400100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Joseph For For Management 1.2 Elect Director Martha E. Marcon For For Management 1.3 Elect Director Donald R. Spuehler For For Management 1.4 Elect Director Glenn S. Schafer For For Management 1.5 Elect Director Joshua E. Little For For Management 1.6 Elect Director John G. Nackel For For Management 1.7 Elect Director Michael D. Curtius For For Management 1.8 Elect Director Gabriel Tirador For For Management 1.9 Elect Director James G. Ellis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management MEREDITH CORPORATION Ticker: MDP Security ID: 589433101 Meeting Date: NOV 09, 2016 Meeting Type: Annual Record Date: SEP 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen M. Lacy For For Management 1.2 Elect Director D. Mell Meredith Frazier For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management MICROSEMI CORPORATION Ticker: MSCC Security ID: 595137100 Meeting Date: FEB 14, 2017 Meeting Type: Annual Record Date: DEC 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Peterson For For Management 1.2 Elect Director Dennis R. Leibel For For Management 1.3 Elect Director Kimberly E. Alexy For For Management 1.4 Elect Director Thomas R. Anderson For For Management 1.5 Elect Director William E. Bendush For For Management 1.6 Elect Director Paul F. Folino For For Management 1.7 Elect Director William L. Healey For For Management 1.8 Elect Director Matthew E. Massengill For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: NOV 10, 2016 Meeting Type: Special Record Date: SEP 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management MINERALS TECHNOLOGIES INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph C. Breunig For For Management 1b Elect Director Duane R. Dunham For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder MOLINA HEALTHCARE, INC. Ticker: MOH Security ID: 60855R100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director J. Mario Molina For For Management 1b Elect Director Ronna E. Romney For For Management 1c Elect Director Dale B. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management MONOLITHIC POWER SYSTEMS, INC. Ticker: MPWR Security ID: 609839105 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor K. Lee For For Management 1.2 Elect Director James C. Moyer For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MSA SAFETY INCORPORATED Ticker: MSA Security ID: 553498106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diane M. Pearse For For Management 1.2 Elect Director L. Edward Shaw, Jr. For For Management 1.3 Elect Director William M. Lambert For For Management 2 Approve Non-Employee Director Omnibus For For Management Stock Plan 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management MSC INDUSTRIAL DIRECT CO., INC. Ticker: MSM Security ID: 553530106 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: DEC 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mitchell Jacobson For For Management 1.2 Elect Director Erik Gershwind For For Management 1.3 Elect Director Jonathan Byrnes For For Management 1.4 Elect Director Roger Fradin For For Management 1.5 Elect Director Louise Goeser For For Management 1.6 Elect Director Michael Kaufmann For For Management 1.7 Elect Director Denis Kelly For For Management 1.8 Elect Director Steven Paladino For For Management 1.9 Elect Director Philip Peller For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MSCI INC. Ticker: MSCI Security ID: 55354G100 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Henry A. Fernandez For For Management 1b Elect Director Robert G. Ashe For For Management 1c Elect Director Benjamin F. duPont For For Management 1d Elect Director Wayne Edmunds For For Management 1e Elect Director Alice W. Handy For For Management 1f Elect Director Catherine R. Kinney For For Management 1g Elect Director Wendy E. Lane For For Management 1h Elect Director Jacques P. Perold For For Management 1i Elect Director Linda H. Riefler For For Management 1j Elect Director George W. Siguler For For Management 1k Elect Director Patrick Tierney For For Management 1l Elect Director Rodolphe M. Vallee For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MURPHY USA INC. Ticker: MUSA Security ID: 626755102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claiborne P. Deming For For Management 1.2 Elect Director Thomas M. Gattle, Jr. For For Management 1.3 Elect Director Jack T. Taylor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tanya S. Beder For For Management 1.2 Elect Director James R. Crane For Withhold Management 1.3 Elect Director John P. Kotts For Withhold Management 1.4 Elect Director Michael C. Linn For Withhold Management 1.5 Elect Director Anthony G. Petrello For Withhold Management 1.6 Elect Director Dag Skattum For Withhold Management 1.7 Elect Director John Yearwood For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Remuneration Report For Against Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder NATIONAL FUEL GAS COMPANY Ticker: NFG Security ID: 636180101 Meeting Date: MAR 09, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rebecca Ranich For For Management 1.2 Elect Director Jeffrey W. Shaw For For Management 1.3 Elect Director Thomas E. Skains For For Management 1.4 Elect Director Ronald J. Tanski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NATIONAL INSTRUMENTS CORPORATION Ticker: NATI Security ID: 636518102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey L. Kodosky For For Management 1.2 Elect Director Michael E. McGrath For For Management 1.3 Elect Director Alexander M. Davern For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: 637417106 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela K. M. Beall For For Management 1.2 Elect Director Steven D. Cosler For For Management 1.3 Elect Director Don DeFosset For For Management 1.4 Elect Director David M. Fick For For Management 1.5 Elect Director Edward J. Fritsch For For Management 1.6 Elect Director Kevin B. Habicht For Withhold Management 1.7 Elect Director Robert C. Legler For For Management 1.8 Elect Director Sam L. Susser For For Management 1.9 Elect Director Julian E. Whitehurst For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Clemmer For For Management 1.2 Elect Director Kurt P. Kuehn For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Ratify PricewaterhouseCoopers LLC as For For Management Auditors 7 Amend Proxy Access Right Against Against Shareholder NETSCOUT SYSTEMS, INC. Ticker: NTCT Security ID: 64115T104 Meeting Date: SEP 20, 2016 Meeting Type: Annual Record Date: JUL 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anil K. Singhal For For Management 1.2 Elect Director John R. Egan For For Management 1.3 Elect Director Robert E. Donahue For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NEUSTAR, INC. Ticker: NSR Security ID: 64126X201 Meeting Date: MAR 14, 2017 Meeting Type: Special Record Date: JAN 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management NEW JERSEY RESOURCES CORPORATION Ticker: NJR Security ID: 646025106 Meeting Date: JAN 25, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane M. Kenny For For Management 1.2 Elect Director Sharon C. Taylor For For Management 1.3 Elect Director David A. Trice For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors NEW YORK COMMUNITY BANCORP, INC. Ticker: NYCB Security ID: 649445103 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dominick Ciampa For For Management 1b Elect Director Leslie D. Dunn For For Management 1c Elect Director Lawrence Rosano, Jr. For For Management 1d Elect Director Robert Wann For Against Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director H. Hiter Harris, III For For Management 1.7 Elect Director James E. Rogers For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NOBLE CORPORATION PLC Ticker: NE Security ID: G65431101 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Director Ashley Almanza For For Management 2 Re-elect Director Michael A. Cawley For For Management 3 Re-elect Director Julie H. Edwards For For Management 4 Re-elect Director Gordon T. Hall For For Management 5 Re-elect Director Scott D. Josey For For Management 6 Re-elect Director Jon A. Marshall For For Management 7 Re-elect Director Mary P. Ricciardello For For Management 8 Re-elect Director David W. Williams For For Management 9 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 10 Ratify PricewaterhouseCoopers LLP as For For Management Statutory Auditors 11 Authorize Audit Committee to Fix For For Management Remuneration of Statutory Auditors 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Advisory Vote to Ratify Directors' For Against Management Compensation Report 15 Approve Remuneration Policy For Against Management 16 Amend Omnibus Stock Plan For For Management 17 Approve Non-Employee Director Omnibus For For Management Stock Plan NORDSON CORPORATION Ticker: NDSN Security ID: 655663102 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Keithley For For Management 1.2 Elect Director Michael J. Merriman, Jr. For For Management 1.3 Elect Director Mary G. Puma For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NORTHWESTERN CORPORATION Ticker: NWE Security ID: 668074305 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P. Adik For For Management 1.2 Elect Director Anthony T. Clark For For Management 1.3 Elect Director E. Linn Draper, Jr. For For Management 1.4 Elect Director Dana J. Dykhouse For For Management 1.5 Elect Director Jan R. Horsfall For For Management 1.6 Elect Director Britt E. Ide For For Management 1.7 Elect Director Julia L. Johnson For For Management 1.8 Elect Director Linda G. Sullivan For For Management 1.9 Elect Director Robert C. Rowe For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business For Against Management NOW INC. Ticker: DNOW Security ID: 67011P100 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Richard Alario For For Management 1B Elect Director Rodney Eads For For Management 1C Elect Director Merrill A. Miller, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director Andrew D. Lipman For For Management 1.4 Elect Director Steven J. Lund For For Management 1.5 Elect Director Neil H. Offen For For Management 1.6 Elect Director Thomas R. Pisano For For Management 1.7 Elect Director Zheqing (Simon) Shen For For Management 1.8 Elect Director Ritch N. Wood For For Management 1.9 Elect Director Edwina D. Woodbury For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NUVASIVE, INC. Ticker: NUVA Security ID: 670704105 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory T. Lucier For For Management 1b Elect Director Leslie V. Norwalk For For Management 1c Elect Director Michael D. O'Halleran For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NVR, INC. Ticker: NVR Security ID: 62944T105 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. E. Andrews For For Management 1.2 Elect Director Timothy M. Donahue For For Management 1.3 Elect Director Thomas D. Eckert For For Management 1.4 Elect Director Alfred E. Festa For For Management 1.5 Elect Director Ed Grier For For Management 1.6 Elect Director Manuel H. Johnson For For Management 1.7 Elect Director Mel Martinez For For Management 1.8 Elect Director William A. Moran For For Management 1.9 Elect Director David A. Preiser For For Management 1.10 Elect Director W. Grady Rosier For For Management 1.11 Elect Director Susan Williamson Ross For For Management 1.12 Elect Director Dwight C. Schar For For Management 1.13 Elect Director Paul W. Whetsell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Berry For For Management 1.2 Elect Director T. Jay Collins For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Ernst & Young LLP as Auditors For For Management OFFICE DEPOT, INC. Ticker: ODP Security ID: 676220106 Meeting Date: JUL 13, 2016 Meeting Type: Annual Record Date: JUN 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roland C. Smith For For Management 1b Elect Director Warren F. Bryant For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Cynthia T. Jamison For For Management 1e Elect Director V. James Marino For For Management 1f Elect Director Francesca Ruiz de For For Management Luzuriaga 1g Elect Director Michael J. Massey For For Management 1h Elect Director David M. Szymanski For For Management 1i Elect Director Nigel Travis For For Management 1j Elect Director Joseph S. Vassalluzzo For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OGE ENERGY CORP. Ticker: OGE Security ID: 670837103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Frank A. Bozich For For Management 1B Elect Director James H. Brandi For For Management 1C Elect Director Luke R. Corbett For For Management 1D Elect Director David L. Hauser For For Management 1E Elect Director Kirk Humphreys For For Management 1F Elect Director Robert O. Lorenz For For Management 1G Elect Director Judy R. McReynolds For For Management 1H Elect Director Sheila G. Talton For For Management 1I Elect Director Sean Trauschke For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management OIL STATES INTERNATIONAL, INC. Ticker: OIS Security ID: 678026105 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence R. Dickerson For For Management 1.2 Elect Director Christopher T. Seaver For For Management 1.3 Elect Director Cindy B. Taylor For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management OLD DOMINION FREIGHT LINE, INC. Ticker: ODFL Security ID: 679580100 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl E. Congdon For For Management 1.2 Elect Director David S. Congdon For For Management 1.3 Elect Director John R. Congdon, Jr. For For Management 1.4 Elect Director Robert G. Culp, III For For Management 1.5 Elect Director Bradley R. Gabosch For For Management 1.6 Elect Director Patrick D. Hanley For For Management 1.7 Elect Director John D. Kasarda For For Management 1.8 Elect Director Leo H. Suggs For For Management 1.9 Elect Director D. Michael Wray For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management OLD REPUBLIC INTERNATIONAL CORPORATION Ticker: ORI Security ID: 680223104 Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Hellauer For Withhold Management 1.2 Elect Director Arnold L. Steiner For Withhold Management 1.3 Elect Director Fredricka Taubitz For Withhold Management 1.4 Elect Director Aldo C. Zucaro For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder OLIN CORPORATION Ticker: OLN Security ID: 680665205 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gray G. Benoist For For Management 1.2 Elect Director John E. Fischer For For Management 1.3 Elect Director Richard M. Rompala For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig M. Bernfield For For Management 1.2 Elect Director Norman R. Bobins For For Management 1.3 Elect Director Craig R. Callen For For Management 1.4 Elect Director Barbara B. Hill For For Management 1.5 Elect Director Bernard J. Korman For For Management 1.6 Elect Director Edward Lowenthal For For Management 1.7 Elect Director Ben W. Perks For For Management 1.8 Elect Director C. Taylor Pickett For For Management 1.9 Elect Director Stephen D. Plavin For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ONE GAS, INC. Ticker: OGS Security ID: 68235P108 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Evans For For Management 1.2 Elect Director Michael G. Hutchinson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: FEB 07, 2017 Meeting Type: Annual Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith J. Allman For For Management 1.2 Elect Director Peter B. Hamilton For For Management 1.3 Elect Director Wilson R. Jones For For Management 1.4 Elect Director Leslie F. Kenne For For Management 1.5 Elect Director Kimberley Metcalf-Kupres For For Management 1.6 Elect Director Steven C. Mizell For For Management 1.7 Elect Director Stephen D. Newlin For For Management 1.8 Elect Director Craig P. Omtvedt For For Management 1.9 Elect Director Duncan J. Palmer For For Management 1.10 Elect Director John S. Shiely For For Management 1.11 Elect Director William S. Wallace For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management OWENS & MINOR, INC. Ticker: OMI Security ID: 690732102 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart M. Essig For For Management 1.2 Elect Director John W. Gerdelman For For Management 1.3 Elect Director Barbara B. Hill For For Management 1.4 Elect Director Lemuel E. Lewis For For Management 1.5 Elect Director Martha H. Marsh For For Management 1.6 Elect Director Eddie N. Moore, Jr. For For Management 1.7 Elect Director P. Cody Phipps For For Management 1.8 Elect Director James E. Rogers For For Management 1.9 Elect Director David S. Simmons For For Management 1.10 Elect Director Robert C. Sledd For For Management 1.11 Elect Director Anne Marie Whittemore For For Management 2 Approve Nonqualified Employee Stock For For Management Purchase Plan 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary F. Colter For For Management 1.2 Elect Director Joseph J. DeAngelo For For Management 1.3 Elect Director Gordon J. Hardie For For Management 1.4 Elect Director Peter S. Hellman For For Management 1.5 Elect Director Anastasia D. Kelly For For Management 1.6 Elect Director Andres A. Lopez For For Management 1.7 Elect Director John J. McMackin, Jr. For For Management 1.8 Elect Director Alan J. Murray For For Management 1.9 Elect Director Hari N. Nair For For Management 1.10 Elect Director Hugh H. Roberts For For Management 1.11 Elect Director Carol A. Williams For For Management 1.12 Elect Director Dennis K. Williams For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Duane C. Farrington For For Management 1.3 Elect Director Hasan Jameel For For Management 1.4 Elect Director Mark W. Kowlzan For For Management 1.5 Elect Director Robert C. Lyons For For Management 1.6 Elect Director Thomas P. Maurer For For Management 1.7 Elect Director Samuel M. Mencoff For For Management 1.8 Elect Director Roger B. Porter For For Management 1.9 Elect Director Thomas S. Souleles For For Management 1.10 Elect Director Paul T. Stecko For For Management 1.11 Elect Director James D. Woodrum For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management PACWEST BANCORP Ticker: PACW Security ID: 695263103 Meeting Date: MAY 15, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tanya M. Acker For For Management 1.2 Elect Director Paul R. Burke For For Management 1.3 Elect Director Craig A. Carlson For For Management 1.4 Elect Director John M. Eggemeyer, III For For Management 1.5 Elect Director C. William Hosler For For Management 1.6 Elect Director Susan E. Lester For For Management 1.7 Elect Director Roger H. Molvar For For Management 1.8 Elect Director James J. Pieczynski For Withhold Management 1.9 Elect Director Daniel B. Platt For For Management 1.10 Elect Director Robert A. Stine For For Management 1.11 Elect Director Matthew P. Wagner For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify KPMG LLP as Auditors For For Management 6 Adjourn Meeting For For Management 7 Other Business For Against Management PAPA JOHN'S INTERNATIONAL, INC. Ticker: PZZA Security ID: 698813102 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher L. Coleman For For Management 1b Elect Director Olivia F. Kirtley For For Management 1c Elect Director Laurette T. Koellner For For Management 1d Elect Director Sonya E. Medina For For Management 1e Elect Director John H. Schnatter For For Management 1f Elect Director Mark S. Shapiro For For Management 1g Elect Director W. Kent Taylor For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PAREXEL INTERNATIONAL CORPORATION Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 08, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Dana Callow, Jr. For For Management 1.2 Elect Director Christopher J. Lindop For For Management 1.3 Elect Director Josef H. von Rickenbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: APR 20, 2017 Meeting Type: Special Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAY 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Charles O. Buckner For For Management 1.3 Elect Director Michael W. Conlon For For Management 1.4 Elect Director William Andrew For For Management Hendricks, Jr. 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Tiffany J. Thom For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Anne M. Busquet For For Management 1c Elect Director Roger Fradin For For Management 1d Elect Director Anne Sutherland Fuchs For For Management 1e Elect Director S. Douglas Hutcheson For For Management 1f Elect Director Marc B. Lautenbach For For Management 1g Elect Director Eduardo R. Menasce For For Management 1h Elect Director Michael I. Roth For For Management 1i Elect Director Linda S. Sanford For For Management 1j Elect Director David L. Shedlarz For For Management 1k Elect Director David B. Snow, Jr. For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PLANTRONICS, INC. Ticker: PLT Security ID: 727493108 Meeting Date: AUG 04, 2016 Meeting Type: Annual Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marv Tseu For For Management 1.2 Elect Director Ken Kannappan For For Management 1.3 Elect Director Brian Dexheimer For For Management 1.4 Elect Director Robert Hagerty For For Management 1.5 Elect Director Gregg Hammann For For Management 1.6 Elect Director John Hart For For Management 1.7 Elect Director Maria Martinez For For Management 1.8 Elect Director Marshall Mohr For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PNM RESOURCES, INC. Ticker: PNM Security ID: 69349H107 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman P. Becker For For Management 1.2 Elect Director Patricia K. Collawn For For Management 1.3 Elect Director E. Renae Conley For For Management 1.4 Elect Director Alan J. Fohrer For For Management 1.5 Elect Director Sidney M. Gutierrez For For Management 1.6 Elect Director Maureen T. Mullarkey For For Management 1.7 Elect Director Donald K. Schwanz For For Management 1.8 Elect Director Bruce W. Wilkinson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 6 Report on Financial Risks of Stranded Against Against Shareholder Carbon Assets POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary E. Hendrickson For For Management 1.2 Elect Director Gwenne A. Henricks For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management POLYCOM, INC. Ticker: PLCM Security ID: 73172K104 Meeting Date: SEP 02, 2016 Meeting Type: Special Record Date: AUG 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management POLYONE CORPORATION Ticker: POL Security ID: 73179P106 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Fearon For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director William R. Jellison For For Management 1.4 Elect Director Sandra Beach Lin For For Management 1.5 Elect Director Richard A. Lorraine For For Management 1.6 Elect Director Kim Ann Mink For For Management 1.7 Elect Director Robert M. Patterson For For Management 1.8 Elect Director William H. Powell For For Management 1.9 Elect Director Kerry J. Preete For For Management 1.10 Elect Director William A. Wulfsohn For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management POOL CORPORATION Ticker: POOL Security ID: 73278L105 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew W. Code For For Management 1b Elect Director Timothy M. Graven For For Management 1c Elect Director Manuel J. Perez de la For For Management Mesa 1d Elect Director Harlan F. Seymour For For Management 1e Elect Director Robert C. Sledd For For Management 1f Elect Director John E. Stokely For For Management 1g Elect Director David G. Whalen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management POST HOLDINGS, INC. Ticker: POST Security ID: 737446104 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Grote For For Management 1.2 Elect Director David W. Kemper For For Management 1.3 Elect Director Robert V. Vitale For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on the Risks Associated with Against For Shareholder Use of Caged Chickens in Supply Chain 5 Require Independent Board Chairman Against For Shareholder POST PROPERTIES, INC. Ticker: PPS Security ID: 737464107 Meeting Date: NOV 10, 2016 Meeting Type: Special Record Date: SEP 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management POTLATCH CORPORATION Ticker: PCH Security ID: 737630103 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John S. Moody For For Management 1b Elect Director Lawrence S. Peiros For For Management 1c Elect Director Linda M. Breard For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PRESTIGE BRANDS HOLDINGS, INC. Ticker: PBH Security ID: 74112D101 Meeting Date: AUG 02, 2016 Meeting Type: Annual Record Date: JUN 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. Lombardi For For Management 1.2 Elect Director John E. Byom For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Sheila A. Hopkins For For Management 1.5 Elect Director James M. Jenness For For Management 1.6 Elect Director Carl J. Johnson For For Management 1.7 Elect Director Natale S. Ricciardi For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PRIMERICA, INC. Ticker: PRI Security ID: 74164M108 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Addison, Jr. For For Management 1.2 Elect Director Joel M. Babbit For For Management 1.3 Elect Director P. George Benson For For Management 1.4 Elect Director Gary L. Crittenden For For Management 1.5 Elect Director Cynthia N. Day For For Management 1.6 Elect Director Mark Mason For For Management 1.7 Elect Director Robert F. McCullough For For Management 1.8 Elect Director Beatriz R. Perez For For Management 1.9 Elect Director D. Richard Williams For For Management 1.10 Elect Director Glenn J. Williams For For Management 1.11 Elect Director Barbara A. Yastine For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify KPMG LLP as Auditors For For Management PRIVATEBANCORP, INC. Ticker: PVTB Security ID: 742962103 Meeting Date: MAY 12, 2017 Meeting Type: Special Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management PROSPERITY BANCSHARES, INC. Ticker: PB Security ID: 743606105 Meeting Date: APR 18, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William T. Luedke, IV For For Management 1.2 Elect Director Perry Mueller, Jr. For For Management 1.3 Elect Director Harrison Stafford, II For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PTC INC. Ticker: PTC Security ID: 69370C100 Meeting Date: MAR 01, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janice D. Chaffin For For Management 1.2 Elect Director Phillip M. Fernandez For For Management 1.3 Elect Director Donald K. Grierson For For Management 1.4 Elect Director James E. Heppelmann For For Management 1.5 Elect Director Klaus Hoehn For For Management 1.6 Elect Director Paul A. Lacy For For Management 1.7 Elect Director Robert P. Schechter For For Management 1.8 Elect Director Renato (Ron) Zambonini For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors QEP RESOURCES, INC. Ticker: QEP Security ID: 74733V100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert F. Heinemann For For Management 1b Elect Director Michael J. Minarovic For For Management 1c Elect Director David A. Trice For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Eliminate Supermajority Vote For For Management Requirement QUALITY CARE PROPERTIES, INC. Ticker: QCP Security ID: 747545101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn G. Cohen For For Management 1.2 Elect Director Jerry L. Doctrow For For Management 1.3 Elect Director Paul J. Klaassen For For Management 1.4 Elect Director Mark S. Ordan For For Management 1.5 Elect Director Philip R. Schimmel For For Management 1.6 Elect Director Kathleen Smalley For For Management 1.7 Elect Director Donald C. Wood For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: AUG 02, 2016 Meeting Type: Annual Record Date: MAY 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Teresa Beck For For Management 1b Elect Director Laurence M. Downes For For Management 1c Elect Director Christopher A. Helms For For Management 1d Elect Director Ronald W. Jibson For For Management 1e Elect Director James T. McManus, II For For Management 1f Elect Director Rebecca Ranich For For Management 1g Elect Director Harris H. Simmons For For Management 1h Elect Director Bruce A. Williamson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: NOV 02, 2016 Meeting Type: Special Record Date: SEP 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management 4 Approve the Acceleration of Vesting of For For Management Certain Equity Awards RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 16, 2017 Meeting Type: Annual Record Date: DEC 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles G. von For For Management Arentschildt 1.2 Elect Director Shelley G. Broader For For Management 1.3 Elect Director Jeffrey N. Edwards For For Management 1.4 Elect Director Benjamin C. Esty For For Management 1.5 Elect Director Francis S. Godbold For For Management 1.6 Elect Director Thomas A. James For For Management 1.7 Elect Director Gordon L. Johnson For For Management 1.8 Elect Director Roderick C. McGeary For For Management 1.9 Elect Director Paul C. Reilly For For Management 1.10 Elect Director Robert P. Saltzman For For Management 1.11 Elect Director Susan N. Story For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management RAYONIER INC. Ticker: RYN Security ID: 754907103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard D. Kincaid For For Management 1b Elect Director John A. Blumberg For For Management 1c Elect Director Dod A. Fraser For For Management 1d Elect Director Scott R. Jones For For Management 1e Elect Director Bernard Lanigan, Jr. For For Management 1f Elect Director Blanche L. Lincoln For For Management 1g Elect Director V. Larkin Martin For For Management 1h Elect Director David L. Nunes For For Management 1i Elect Director Andrew G. Wiltshire For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Ernst & Young LLP as Auditors For For Management REGAL BELOIT CORPORATION Ticker: RBC Security ID: 758750103 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher L. Doerr For For Management 1b Elect Director Thomas J. Fischer For For Management 1c Elect Director Mark J. Gliebe For For Management 1d Elect Director Rakesh Sachdev For For Management 1e Elect Director Curtis W. Stoelting For For Management 1f Elect Director Jane L. Warner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors REGENCY CENTERS CORPORATION Ticker: REG Security ID: 758849103 Meeting Date: FEB 24, 2017 Meeting Type: Special Record Date: JAN 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Increase in Size of Board For For Management 4 Adjourn Meeting For For Management REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Patricia L. Guinn For For Management 1B Elect Director Arnoud W.A. Boot For For Management 1C Elect Director John F. Danahy For For Management 1D Elect Director J. Cliff Eason For For Management 1E Elect Director Anna Manning For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Non-Employee Director Stock For For Management Awards in Lieu of Cash 7 Ratify Deloitte & Touche LLP as For For Management Auditors RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sarah J. Anderson For For Management 1b Elect Director Karen W. Colonias For For Management 1c Elect Director John G. Figueroa For For Management 1d Elect Director Thomas W. Gimbel For For Management 1e Elect Director David H. Hannah For For Management 1f Elect Director Douglas M. Hayes For For Management 1g Elect Director Mark V. Kaminski For For Management 1h Elect Director Robert A. McEvoy For For Management 1i Elect Director Gregg J. Mollins For For Management 1j Elect Director Andrew G. Sharkey, III For For Management 1k Elect Director Douglas W. Stotlar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management RENAISSANCERE HOLDINGS LTD. Ticker: RNR Security ID: G7496G103 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David C. Bushnell For For Management 1b Elect Director James L. Gibbons For For Management 1c Elect Director Jean D. Hamilton For For Management 1d Elect Director Anthony M. Santomero For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Ernst & Young Ltd. as Auditors For For Management and Authorize Board to Fix Their Remuneration RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 17, 2016 Meeting Type: Annual Record Date: SEP 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol Burt For For Management 1b Elect Director Rich Sulpizio For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROLLINS, INC. Ticker: ROL Security ID: 775711104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Randall Rollins For For Management 1.2 Elect Director Henry B. Tippie For Withhold Management 1.3 Elect Director James B. Williams For Withhold Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years ROWAN COMPANIES PLC Ticker: RDC Security ID: G7665A101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William E. Albrecht For For Management 1b Elect Director Thomas P. Burke For For Management 1c Elect Director Thomas R. Hix For For Management 1d Elect Director Jack B. Moore For For Management 1e Elect Director Thierry Pilenko For For Management 1f Elect Director Suzanne P. Nimocks For For Management 1g Elect Director John J. Quicke For For Management 1h Elect Director Tore I. Sandvold For For Management 1i Elect Director Charles L. Szews For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Remuneration Policy For For Management 5 Approve Remuneration Report For Against Management 6 Accept Financial Statements and For For Management Statutory Reports 7 Ratify Deloitte U.S as Auditors For For Management 8 Reappoint Deloitte U.K. as Auditors For For Management 9 Authorize Board to Fix Remuneration of For For Management Auditors 10 Amend Omnibus Stock Plan For For Management 11 Resolution to Approve the Form of For For Management Share Repurchase Contracts and Repurchase Counterparties 12 Resolution Authorizing the Board to For For Management Allot Equity Securities 13 Issue of Equity or Equity-Linked For For Management Securities without Pre-emptive Rights 14 Issue of Equity or Equity-Linked For For Management Securities without Pre-emptive Rights ROYAL GOLD, INC. Ticker: RGLD Security ID: 780287108 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William M. Hayes For For Management 1b Elect Director Ronald J. Vance For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management RPM INTERNATIONAL INC. Ticker: RPM Security ID: 749685103 Meeting Date: OCT 06, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Daberko For For Management 1.2 Elect Director Thomas S. Gross For For Management 1.3 Elect Director Craig S. Morford For For Management 1.4 Elect Director Frank C. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546E104 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: DEC 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katherine Button Bell For For Management 1.2 Elect Director Christian A. Brickman For For Management 1.3 Elect Director Erin Nealy Cox For For Management 1.4 Elect Director Marshall E. Eisenberg For For Management 1.5 Elect Director David W. Gibbs For For Management 1.6 Elect Director Robert R. McMaster For For Management 1.7 Elect Director John A. Miller For For Management 1.8 Elect Director Susan R. Mulder For For Management 1.9 Elect Director Edward W. Rabin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management SCIENCE APPLICATIONS INTERNATIONAL CORPORATION Ticker: SAIC Security ID: 808625107 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert A. Bedingfield For For Management 1b Elect Director Deborah B. Dunie For For Management 1c Elect Director John J. Hamre For For Management 1d Elect Director Timothy J. Mayopoulos For For Management 1e Elect Director Anthony J. Moraco For For Management 1f Elect Director Donna S. Morea For For Management 1g Elect Director Edward J. Sanderson, Jr. For For Management 1h Elect Director Steven R. Shane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sarah W. Blumenstein For For Management 1b Elect Director Kathryn M. McCarthy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SENIOR HOUSING PROPERTIES TRUST Ticker: SNH Security ID: 81721M109 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: FEB 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Harrington For Withhold Management 1.2 Elect Director Lisa Harris Jones For Withhold Management 1.3 Elect Director Adam D. Portnoy For Withhold Management 1.4 Elect Director Barry M. Portnoy For Withhold Management 1.5 Elect Director Jeffrey P. Somers For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Proxy Access Right Against For Shareholder SENSIENT TECHNOLOGIES CORPORATION Ticker: SXT Security ID: 81725T100 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hank Brown For For Management 1.2 Elect Director Joseph Carleone For For Management 1.3 Elect Director Edward H. Cichurski For For Management 1.4 Elect Director Fergus M. Clydesdale For For Management 1.5 Elect Director Mario Ferruzzi For For Management 1.6 Elect Director Donald W. Landry For For Management 1.7 Elect Director Paul Manning For For Management 1.8 Elect Director Deborah For For Management McKeithan-Gebhardt 1.9 Elect Director Scott C. Morrison For For Management 1.10 Elect Director Elaine R. Wedral For For Management 1.11 Elect Director Essie Whitelaw For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management SERVICE CORPORATION INTERNATIONAL Ticker: SCI Security ID: 817565104 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Ryan For For Management 1.2 Elect Director Clifton H. Morris, Jr. For For Management 1.3 Elect Director W. Blair Waltrip For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Adopt Simple Majority Vote Against For Shareholder SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Shay For For Management 1.2 Elect Director Joseph J. DePaolo For For Management 1.3 Elect Director Barney Frank For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management SILGAN HOLDINGS INC. Ticker: SLGN Security ID: 827048109 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. Greg Horrigan For For Management 1.2 Elect Director John W. Alden For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SILICON LABORATORIES INC. Ticker: SLAB Security ID: 826919102 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Navdeep S. Sooch For For Management 1B Elect Director William P. Wood For For Management 1C Elect Director Nina Richardson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Omnibus Stock Plan For For Management 7 Amend Qualified Employee Stock For For Management Purchase Plan SKECHERS U.S.A., INC. Ticker: SKX Security ID: 830566105 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Geyer Kosinski For For Management 1.2 Elect Director Richard Rappaport For For Management 1.3 Elect Director Richard Siskind For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Report on Plans to Increase Board Against For Shareholder Diversity SLM CORPORATION Ticker: SLM Security ID: 78442P106 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul G. Child For For Management 1b Elect Director Carter Warren Franke For For Management 1c Elect Director Earl A. Goode For For Management 1d Elect Director Marianne M. Keler For For Management 1e Elect Director Jim Matheson For For Management 1f Elect Director Jed H. Pitcher For For Management 1g Elect Director Frank C. Puleo For For Management 1h Elect Director Raymond J. Quinlan For For Management 1i Elect Director Vivian C. Schneck-Last For For Management 1j Elect Director William N. Shiebler For For Management 1k Elect Director Robert S. Strong For For Management 1l Elect Director Kirsten O. Wolberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management SM ENERGY COMPANY Ticker: SM Security ID: 78454L100 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: APR 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry W. Bickle For For Management 1.2 Elect Director Stephen R. Brand For For Management 1.3 Elect Director Loren M. Leiker For For Management 1.4 Elect Director Javan D. Ottoson For For Management 1.5 Elect Director Ramiro G. Peru For For Management 1.6 Elect Director Julio M. Quintana For For Management 1.7 Elect Director Rose M. Robeson For For Management 1.8 Elect Director William D. Sullivan For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Qualified Employee Stock For For Management Purchase Plan SNYDER'S-LANCE, INC. Ticker: LNCE Security ID: 833551104 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Peter Carlucci, Jr. For For Management 1.2 Elect Director Brian J. Driscoll For For Management 1.3 Elect Director James W. Johnston For For Management 1.4 Elect Director Patricia A. Warehime For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SONOCO PRODUCTS COMPANY Ticker: SON Security ID: 835495102 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harry A. Cockrell For For Management 1.2 Elect Director Blythe J. McGarvie For For Management 1.3 Elect Director James M. Micali For For Management 1.4 Elect Director Sundaram Nagarajan For For Management 1.5 Elect Director Marc D. Oken For For Management 2 Ratify PricewaterhouseCoopers, LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Declassify the Board of Directors For For Management SOTHEBY'S Ticker: BID Security ID: 835898107 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jessica M. Bibliowicz For For Management 1.2 Elect Director Linus W. L. Cheung For For Management 1.3 Elect Director Kevin C. Conroy For For Management 1.4 Elect Director Domenico De Sole For For Management 1.5 Elect Director The Duke of Devonshire For For Management 1.6 Elect Director Daniel S. Loeb For For Management 1.7 Elect Director Olivier Reza For For Management 1.8 Elect Director Marsha E. Simms For For Management 1.9 Elect Director Thomas S. Smith, Jr. For For Management 1.10 Elect Director Diana L. Taylor For For Management 1.11 Elect Director Dennis M. Weibling For For Management 1.12 Elect Director Harry J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors SOUTHWEST GAS HOLDINGS, INC. Ticker: SWX Security ID: 844895102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Boughner For For Management 1.2 Elect Director Jose A. Cardenas For For Management 1.3 Elect Director Thomas E. Chestnut For For Management 1.4 Elect Director Stephen C. Comer For For Management 1.5 Elect Director LeRoy C. Hanneman, Jr. For For Management 1.6 Elect Director John P. Hester For For Management 1.7 Elect Director Anne L. Mariucci For For Management 1.8 Elect Director Michael J. Melarkey For For Management 1.9 Elect Director A. Randall Thoman For For Management 1.10 Elect Director Thomas A. Thomas For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SPROUTS FARMERS MARKET, INC. Ticker: SFM Security ID: 85208M102 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terri Funk Graham For For Management 1.2 Elect Director Steven H. Townsend For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors STEEL DYNAMICS, INC. Ticker: STLD Security ID: 858119100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark D. Millett For For Management 1.2 Elect Director Keith E. Busse For For Management 1.3 Elect Director Frank D. Byrne For For Management 1.4 Elect Director Kenneth W. Cornew For For Management 1.5 Elect Director Traci M. Dolan For For Management 1.6 Elect Director Jurgen Kolb For For Management 1.7 Elect Director James C. Marcuccilli For For Management 1.8 Elect Director Bradley S. Seaman For For Management 1.9 Elect Director Gabriel L. Shaheen For For Management 1.10 Elect Director Richard P. Teets, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STERIS PLC Ticker: STE Security ID: G84720104 Meeting Date: AUG 02, 2016 Meeting Type: Annual Record Date: MAY 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard C. Breeden For For Management 1b Elect Director Cynthia L. Feldmann For For Management 1c Elect Director Jacqueline B. Kosecoff For For Management 1d Elect Director David B. Lewis For For Management 1e Elect Director Sir Duncan K. Nichol For For Management 1f Elect Director Walter M Rosebrough, Jr. For For Management 1g Elect Director Mohsen M. Sohi For For Management 1h Elect Director Richard M. Steeves For For Management 1i Elect Director John P. Wareham For For Management 1j Elect Director Loyal W. Wilson For For Management 1k Elect Director Michael B. Wood For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Appoint Ernst & Young LLP as U.K. For For Management Statutory Auditors 4 Authorize Board to Fix Remuneration of For For Management Ernst & Young as External Auditor 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Approve the Directors' Remuneration For For Management Policy 8 Approve Executive Incentive Bonus Plan For For Management 9 Amend Omnibus Stock Plan For For Management 10 Authorize Share Repurchase Program For For Management 11 Authorize to Make an Off-Market For For Management Purchase 12 Amend Articles of Association Relating For For Management to Business Combinations 13 Ratify and Confirm Payment of March For For Management 29, 2016 Interim Dividend STIFEL FINANCIAL CORP. Ticker: SF Security ID: 860630102 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick O. Hanser For For Management 1.2 Elect Director Ronald J. Kruszewski For For Management 1.3 Elect Director Thomas W. Weisel For For Management 1.4 Elect Director Kelvin R. Westbrook For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Ernst &Young LLP as Auditors For For Management SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: 868157108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold J. Bouillion For For Management 1.2 Elect Director David D. Dunlap For For Management 1.3 Elect Director James M. Funk For For Management 1.4 Elect Director Terence E. Hall For For Management 1.5 Elect Director Peter D. Kinnear For For Management 1.6 Elect Director Janiece M. Longoria For For Management 1.7 Elect Director Michael M. McShane For For Management 1.8 Elect Director W. Matt Ralls For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 20, 2016 Meeting Type: Annual Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donald R. Chappel For For Management 1b Elect Director Irwin S. Cohen For For Management 1c Elect Director Philip L. Francis For Against Management 1d Elect Director Mark Gross For For Management 1e Elect Director Eric G. Johnson For For Management 1f Elect Director Mathew M. Pendo For For Management 1g Elect Director Francesca Ruiz de For For Management Luzuriaga 1h Elect Director Wayne C. Sales For For Management 1i Elect Director Frank A. Savage For For Management 1j Elect Director Gerald L. Storch For For Management 1k Elect Director Mary A. Winston For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Proxy Access Against For Shareholder SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg W. Becker For For Management 1.2 Elect Director Eric A. Benhamou For For Management 1.3 Elect Director David M. Clapper For For Management 1.4 Elect Director Roger F. Dunbar For For Management 1.5 Elect Director Joel P. Friedman For For Management 1.6 Elect Director Lata Krishnan For For Management 1.7 Elect Director Jeffrey N. Maggioncalda For For Management 1.8 Elect Director Mary J. Miller For For Management 1.9 Elect Director Kate D. Mitchell For For Management 1.10 Elect Director John F. Robinson For For Management 1.11 Elect Director Garen K. Staglin For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SYNAPTICS INCORPORATED Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 25, 2016 Meeting Type: Annual Record Date: AUG 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Bergman For For Management 1b Elect Director Russell J. Knittel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management SYNNEX CORPORATION Ticker: SNX Security ID: 87162W100 Meeting Date: MAR 21, 2017 Meeting Type: Annual Record Date: FEB 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dwight Steffensen For For Management 1.2 Elect Director Kevin Murai For For Management 1.3 Elect Director Fred Breidenbach For For Management 1.4 Elect Director Hau Lee For For Management 1.5 Elect Director Matthew Miau For Withhold Management 1.6 Elect Director Dennis Polk For Withhold Management 1.7 Elect Director Gregory Quesnel For For Management 1.8 Elect Director Ann Vezina For For Management 1.9 Elect Director Thomas Wurster For For Management 1.10 Elect Director Duane Zitzner For For Management 1.11 Elect Director Andrea Zulberti For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: APR 06, 2017 Meeting Type: Annual Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. de Geus For For Management 1.2 Elect Director Chi-Foon Chan For For Management 1.3 Elect Director Janice D. Chaffin For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director Mercedes Johnson For For Management 1.7 Elect Director Chrysostomos L. "Max" For For Management Nikias 1.8 Elect Director John Schwarz For For Management 1.9 Elect Director Roy Vallee For For Management 1.10 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Ratify KPMG LLP as Auditors For For Management SYNOVUS FINANCIAL CORP. Ticker: SNV Security ID: 87161C501 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Catherine A. Allen For For Management 1B Elect Director Tim E. Bentsen For For Management 1C Elect Director F. Dixon Brooke, Jr. For For Management 1D Elect Director Stephen T. Butler For For Management 1E Elect Director Elizabeth W. Camp For For Management 1F Elect Director Jerry W. Nix For For Management 1G Elect Director Harris Pastides For For Management 1H Elect Director Joseph J. Prochaska, Jr. For For Management 1I Elect Director Kessel D. Stelling For For Management 1J Elect Director Melvin T. Stith For For Management 1K Elect Director Barry L. Storey For For Management 1L Elect Director Philip W. Tomlinson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend NOL Rights Plan (NOL Pill) For For Management 4 Ratify KPMG LLP as Auditors For For Management TALEN ENERGY CORPORATION Ticker: TLN Security ID: 87422J105 Meeting Date: OCT 06, 2016 Meeting Type: Special Record Date: SEP 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management TANGER FACTORY OUTLET CENTERS, INC. Ticker: SKT Security ID: 875465106 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William G. Benton For For Management 1.2 Elect Director Jeffrey B. Citrin For For Management 1.3 Elect Director David B. Henry For For Management 1.4 Elect Director Thomas J. Reddin For For Management 1.5 Elect Director Thomas E. Robinson For For Management 1.6 Elect Director Bridget M. Ryan-Berman For For Management 1.7 Elect Director Allan L. Schuman For For Management 1.8 Elect Director Steven B. Tanger For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management TAUBMAN CENTERS, INC. Ticker: TCO Security ID: 876664103 Meeting Date: JUN 01, 2017 Meeting Type: Proxy Contest Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Proxy Card) None 1.1 Elect Director Robert S. Taubman For For Management 1.2 Elect Director Cia Buckley Marakovits For For Management 1.3 Elect Director Myron E. Ullman, III For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Proxy Card) None 1.1 Elect Director Charles Elson For Did Not Vote Shareholder 1.2 Elect Director Jonathan Litt For Did Not Vote Shareholder 1.3 Management Nominee Cia Buckley For Did Not Vote Shareholder Marakovits 2 Ratify KPMG LLP as Auditors None Did Not Vote Management 3 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management TCF FINANCIAL CORPORATION Ticker: TCB Security ID: 872275102 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Bell For For Management 1.2 Elect Director William F. Bieber For For Management 1.3 Elect Director Theodore J. Bigos For For Management 1.4 Elect Director Craig R. Dahl For For Management 1.5 Elect Director Karen L. Grandstrand For For Management 1.6 Elect Director Thomas F. Jasper For For Management 1.7 Elect Director George G. Johnson For For Management 1.8 Elect Director Richard H. King For For Management 1.9 Elect Director Vance K. Opperman For For Management 1.10 Elect Director James M. Ramstad For For Management 1.11 Elect Director Roger J. Sit For For Management 1.12 Elect Director Julie H. Sullivan For For Management 1.13 Elect Director Barry N. Winslow For For Management 1.14 Elect Director Richard A. Zona For For Management 2 Amend Certificate of Incorporation to For For Management Permit Removal of Directors Without Cause 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify KPMG LLP as Auditors For For Management TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles E. Adair For For Management 1b Elect Director Karen M. Dahut For For Management 1c Elect Director Robert M. Dutkowsky For For Management 1d Elect Director Harry J. Harczak, Jr. For For Management 1e Elect Director Bridgette P. Heller For For Management 1f Elect Director Kathleen Misunas For For Management 1g Elect Director Thomas I. Morgan For For Management 1h Elect Director Patrick G. Sayer For Against Management 1i Elect Director Savio W. Tung For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management TELEDYNE TECHNOLOGIES INCORPORATED Ticker: TDY Security ID: 879360105 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Kenneth C. Dahlberg For For Management 1.3 Elect Director Robert A. Malone For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management TELEFLEX INCORPORATED Ticker: TFX Security ID: 879369106 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George Babich, Jr. For For Management 1b Elect Director Gretchen R. Haggerty For For Management 1c Elect Director Benson F. Smith For For Management 1d Elect Director Richard A. Packer For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433829 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clarence A. Davis For For Management 1.2 Elect Director Kim D. Dixon For For Management 1.3 Elect Director Mitchell H. Saranow For For Management 1.4 Elect Director Gary L. Sugarman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share TEMPUR SEALY INTERNATIONAL, INC. Ticker: TPX Security ID: 88023U101 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Evelyn S. Dilsaver For For Management 1b Elect Director John A. Heil For For Management 1c Elect Director Jon L. Luther For For Management 1d Elect Director Usman S. Nabi For For Management 1e Elect Director Richard W. Neu For For Management 1f Elect Director Scott L. Thompson For For Management 1g Elect Director Robert B. Trussell, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Adopt Shareholder Rights Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management TENET HEALTHCARE CORPORATION Ticker: THC Security ID: 88033G407 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director John P. Byrnes For For Management 1B Elect Director Trevor Fetter For For Management 1C Elect Director Brenda J. Gaines For For Management 1D Elect Director Karen M. Garrison For For Management 1E Elect Director Edward A. Kangas For For Management 1F Elect Director J. Robert Kerrey For For Management 1G Elect Director Richard R. Pettingill For For Management 1H Elect Director Matthew J. Ripperger For For Management 1I Elect Director Ronald A. Rittenmeyer For For Management 1J Elect Director Tammy Romo For For Management 1K Elect Director Randolph C. Simpson For For Management 1L Elect Director Peter M. Wilver For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael A. Bradley For For Management 1b Elect Director Daniel W. Christman For For Management 1c Elect Director Edwin J. Gillis For For Management 1d Elect Director Timothy E. Guertin For For Management 1e Elect Director Mark E. Jagiela For For Management 1f Elect Director Mercedes Johnson For For Management 1g Elect Director Paul J. Tufano For For Management 1h Elect Director Roy A. Vallee For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TEREX CORPORATION Ticker: TEX Security ID: 880779103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paula H. J. Cholmondeley For For Management 1b Elect Director Donald DeFosset For For Management 1c Elect Director John L. Garrison, Jr. For For Management 1d Elect Director Thomas J. Hansen For For Management 1e Elect Director Matthew Hepler For For Management 1f Elect Director Raimund Klinkner For For Management 1g Elect Director David A. Sachs For For Management 1h Elect Director Oren G. Shaffer For For Management 1i Elect Director David C. Wang For For Management 1j Elect Director Scott W. Wine For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management TEXAS ROADHOUSE, INC. Ticker: TXRH Security ID: 882681109 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ramsey For For Management 1.2 Elect Director James R. Zarley For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Sustainability Against Against Shareholder THE BOSTON BEER COMPANY, INC. Ticker: SAM Security ID: 100557107 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For For Management 1.2 Elect Director Michael Spillane For For Management 1.3 Elect Director Jean-Michel Valette For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management THE CHEESECAKE FACTORY INCORPORATED Ticker: CAKE Security ID: 163072101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David Overton For For Management 1b Elect Director Edie Ames For For Management 1c Elect Director Alexander L. Cappello For For Management 1d Elect Director Jerome I. Kransdorf For For Management 1e Elect Director Laurence B. Mindel For For Management 1f Elect Director David B. Pittaway For For Management 1g Elect Director Herbert Simon For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management THE CHEMOURS COMPANY Ticker: CC Security ID: 163851108 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Curtis V. Anastasio For For Management 1b Elect Director Bradley J. Bell For For Management 1c Elect Director Richard H. Brown For For Management 1d Elect Director Mary B. Cranston For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Dawn L. Farrell For For Management 1g Elect Director Stephen D. Newlin For For Management 1h Elect Director Mark P. Vergnano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Report on Pay Disparity Against Against Shareholder THE HANOVER INSURANCE GROUP, INC. Ticker: THG Security ID: 410867105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Angelini For For Management 1.2 Elect Director Jane D. Carlin For For Management 1.3 Elect Director Daniel T. Henry For For Management 1.4 Elect Director Wendell J. Knox For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers as For For Management Auditors THE MICHAELS COMPANIES, INC. Ticker: MIK Security ID: 59408Q106 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Bekenstein For For Management 1.2 Elect Director Monte E. Ford For For Management 1.3 Elect Director Karen Kaplan For For Management 1.4 Elect Director Lewis S. Klessel For For Management 1.5 Elect Director Matthew S. Levin For For Management 1.6 Elect Director John J. Mahoney For For Management 1.7 Elect Director James A. Quella For For Management 1.8 Elect Director Beryl B. Raff For For Management 1.9 Elect Director Carl S. Rubin For For Management 1.10 Elect Director Peter F. Wallace For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Ernst & Young, LLP as Auditors For For Management THE NEW YORK TIMES COMPANY Ticker: NYT Security ID: 650111107 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joichi Ito For For Management 1.2 Elect Director James A. Kohlberg For For Management 1.3 Elect Director Brian P. McAndrews For For Management 1.4 Elect Director Doreen A. Toben For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management THE SCOTTS MIRACLE-GRO COMPANY Ticker: SMG Security ID: 810186106 Meeting Date: JAN 27, 2017 Meeting Type: Annual Record Date: DEC 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Hagedorn For For Management 1.2 Elect Director Brian D. Finn For For Management 1.3 Elect Director James F. McCann For For Management 1.4 Elect Director Nancy G. Mistretta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors THE TIMKEN COMPANY Ticker: TKR Security ID: 887389104 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Maria A. Crowe For For Management 1.2 Elect Director Richard G. Kyle For For Management 1.3 Elect Director John A. Luke, Jr. For For Management 1.4 Elect Director Christopher L. Mapes For For Management 1.5 Elect Director James F. Palmer For For Management 1.6 Elect Director Ajita G. Rajendra For For Management 1.7 Elect Director Joseph W. Ralston For For Management 1.8 Elect Director Frank C. Sullivan For For Management 1.9 Elect Director John M. Timken, Jr. For For Management 1.10 Elect Director Ward J. Timken, Jr. For For Management 1.11 Elect Director Jacqueline F. Woods For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE TORO COMPANY Ticker: TTC Security ID: 891092108 Meeting Date: MAR 21, 2017 Meeting Type: Annual Record Date: JAN 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey M. Ettinger For Withhold Management 1.2 Elect Director Katherine J. Harless For For Management 1.3 Elect Director Michael J. Hoffman For For Management 1.4 Elect Director D. Christian Koch For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE ULTIMATE SOFTWARE GROUP, INC. Ticker: ULTI Security ID: 90385D107 Meeting Date: MAY 15, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Jonathan D. Mariner For For Management 1B Elect Director Jason Dorsey For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE VALSPAR CORPORATION Ticker: VAL Security ID: 920355104 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Ballbach For Against Management 1b Elect Director Ian R. Friendly For Against Management 1c Elect Director Janel S. Haugarth For For Management 1d Elect Director David R. Lumley For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management THE WENDY'S COMPANY Ticker: WEN Security ID: 95058W100 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nelson Peltz For For Management 1b Elect Director Peter W. May For For Management 1c Elect Director Emil J. Brolick For For Management 1d Elect Director Kenneth W. Gilbert For For Management 1e Elect Director Dennis M. Kass For For Management 1f Elect Director Joseph A. Levato For For Management 1g Elect Director Michelle 'Mich' J. For For Management Mathews-Spradlin 1h Elect Director Matthew H. Peltz For For Management 1i Elect Director Todd A. Penegor For For Management 1j Elect Director Peter H. Rothschild For For Management 1k Elect Director Arthur B. Winkleblack For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder THE WHITEWAVE FOODS COMPANY Ticker: WWAV Security ID: 966244105 Meeting Date: OCT 04, 2016 Meeting Type: Special Record Date: AUG 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management THOR INDUSTRIES, INC. Ticker: THO Security ID: 885160101 Meeting Date: DEC 09, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter B. Orthwein For For Management 1.2 Elect Director Robert W. Martin For For Management 1.3 Elect Director James L. Ziemer For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management TIME INC. Ticker: TIME Security ID: 887228104 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAY 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Battista For For Management 1b Elect Director David A. Bell For For Management 1c Elect Director John M. Fahey, Jr. For For Management 1d Elect Director Manuel A. Fernandez For For Management 1e Elect Director Dennis J. FitzSimons For For Management 1f Elect Director Betsy D. Holden For For Management 1g Elect Director Kay Koplovitz For For Management 1h Elect Director Ronald S. Rolfe For For Management 1i Elect Director Dan Rosensweig For For Management 1j Elect Director Michael P. Zeisser For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 14, 2017 Meeting Type: Annual Record Date: JAN 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert I. Toll For For Management 1.2 Elect Director Douglas C. Yearley, Jr. For For Management 1.3 Elect Director Edward G. Boehne For For Management 1.4 Elect Director Richard J. Braemer For For Management 1.5 Elect Director Christine N. Garvey For For Management 1.6 Elect Director Carl B. Marbach For For Management 1.7 Elect Director John A. McLean For For Management 1.8 Elect Director Stephen A. Novick For For Management 1.9 Elect Director Paul E. Shapiro For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Qualified Employee Stock For For Management Purchase Plan TOOTSIE ROLL INDUSTRIES, INC. Ticker: TR Security ID: 890516107 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Gordon For For Management 1.2 Elect Director Lana Jane Lewis-Brent For For Management 1.3 Elect Director Barre A. Seibert For For Management 1.4 Elect Director Paula M. Wardynski For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years TREEHOUSE FOODS, INC. Ticker: THS Security ID: 89469A104 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis F. O'Brien For For Management 1.2 Elect Director Sam K. Reed For For Management 1.3 Elect Director Ann M. Sardini For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management TRI POINTE GROUP, INC. Ticker: TPH Security ID: 87265H109 Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: MAR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas F. Bauer For For Management 1.2 Elect Director Lawrence B. Burrows For For Management 1.3 Elect Director Daniel S. Fulton For For Management 1.4 Elect Director Steven J. Gilbert For For Management 1.5 Elect Director Constance B. Moore For For Management 1.6 Elect Director Thomas B. Rogers For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management TRIMBLE INC. Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director Merit E. Janow For For Management 1.3 Elect Director Ulf J. Johansson For For Management 1.4 Elect Director Meaghan Lloyd For For Management 1.5 Elect Director Ronald S. Nersesian For For Management 1.6 Elect Director Mark S. Peek For For Management 1.7 Elect Director Nickolas W. Vande Steeg For For Management 1.8 Elect Director Kaigham (Ken) Gabriel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Qualified Employee Stock For For Management Purchase Plan TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Antonio Carrillo For For Management 1.5 Elect Director Leldon E. Echols For For Management 1.6 Elect Director Ronald J. Gafford For For Management 1.7 Elect Director Adrian Lajous For For Management 1.8 Elect Director Charles W. Matthews For For Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Dunia A. Shive For For Management 1.11 Elect Director Timothy R. Wallace For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 21, 2016 Meeting Type: Annual Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Bourgon For For Management 1.2 Elect Director Daniel J. Crowley For For Management 1.3 Elect Director John G. Drosdick For For Management 1.4 Elect Director Ralph E. Eberhart For For Management 1.5 Elect Director Richard C. Gozon For For Management 1.6 Elect Director Dawne S. Hickton For For Management 1.7 Elect Director Richard C. Ill For For Management 1.8 Elect Director William L. Mansfield For For Management 1.9 Elect Director Adam J. Palmer For For Management 1.10 Elect Director Joseph M. Silvestri For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management TRUSTMARK CORPORATION Ticker: TRMK Security ID: 898402102 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adolphus B. Baker For For Management 1.2 Elect Director William A. Brown For For Management 1.3 Elect Director James N. Compton For For Management 1.4 Elect Director Tracy T. Conerly For For Management 1.5 Elect Director Toni D. Cooley For For Management 1.6 Elect Director J. Clay Hays, Jr. For For Management 1.7 Elect Director Gerard R. Host For For Management 1.8 Elect Director John M. McCullouch For For Management 1.9 Elect Director Harris V. Morrissette For For Management 1.10 Elect Director Richard H. Puckett For For Management 1.11 Elect Director R. Michael Summerford For For Management 1.12 Elect Director Harry M. Walker For For Management 1.13 Elect Director LeRoy G. Walker, Jr. For For Management 1.14 Elect Director William G. Yates, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Crowe Horwath LLP as Auditors For For Management TUPPERWARE BRANDS CORPORATION Ticker: TUP Security ID: 899896104 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Catherine A. Bertini For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Kriss Cloninger, III For For Management 1.4 Elect Director Meg Crofton For For Management 1.5 Elect Director E.V. (Rick) Goings For For Management 1.6 Elect Director Angel R. Martinez For For Management 1.7 Elect Director Antonio Monteiro de For For Management Castro 1.8 Elect Director David R. Parker For For Management 1.9 Elect Director Richard T. Riley For For Management 1.10 Elect Director Joyce M. Roche For For Management 1.11 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TYLER TECHNOLOGIES, INC. Ticker: TYL Security ID: 902252105 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Donald R. Brattain For For Management 1B Elect Director Glenn A. Carter For For Management 1C Elect Director Brenda A. Cline For For Management 1D Elect Director J. Luther King, Jr. For For Management 1E Elect Director Larry D. Leinweber For For Management 1F Elect Director John S. Marr, Jr. For For Management 1G Elect Director H. Lynn Moore, Jr. For Against Management 1H Elect Director Daniel M. Pope For For Management 1I Elect Director Dustin R. Womble For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business None Against Management UGI CORPORATION Ticker: UGI Security ID: 902681105 Meeting Date: JAN 24, 2017 Meeting Type: Annual Record Date: NOV 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Shawn Bort For For Management 1.2 Elect Director Richard W. Gochnauer For For Management 1.3 Elect Director Frank S. Hermance For For Management 1.4 Elect Director Anne Pol For For Management 1.5 Elect Director Marvin O. Schlanger For For Management 1.6 Elect Director James B. Stallings, Jr. For For Management 1.7 Elect Director Roger B. Vincent For For Management 1.8 Elect Director John L. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management UMB FINANCIAL CORPORATION Ticker: UMBF Security ID: 902788108 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robin C. Beery For For Management 1.2 Elect Director Kevin C. Gallagher For For Management 1.3 Elect Director Greg M. Graves For For Management 1.4 Elect Director Alexander C. Kemper For For Management 1.5 Elect Director J. Mariner Kemper For For Management 1.6 Elect Director Gordon E. Lansford, III For For Management 1.7 Elect Director Timothy R. Murphy For For Management 1.8 Elect Director Kris A. Robbins For For Management 1.9 Elect Director L. Joshua Sosland For For Management 1.10 Elect Director Dylan E. Taylor For For Management 1.11 Elect Director Paul Uhlmann, III For For Management 1.12 Elect Director Leroy J. Williams, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify KPMG LLP as Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder UMPQUA HOLDINGS CORPORATION Ticker: UMPQ Security ID: 904214103 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond P. Davis For For Management 1.2 Elect Director Peggy Y. Fowler For For Management 1.3 Elect Director Stephen M. Gambee For For Management 1.4 Elect Director James S. Greene For For Management 1.5 Elect Director Luis F. Machuca For For Management 1.6 Elect Director Cort L. O'Haver For For Management 1.7 Elect Director Maria M. Pope For For Management 1.8 Elect Director John F. Schultz For For Management 1.9 Elect Director Susan F. Stevens For For Management 1.10 Elect Director Hilliard C. Terry, III For For Management 1.11 Elect Director Bryan L. Timm For For Management 2 Ratify Moss Adams LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: 911163103 Meeting Date: DEC 15, 2016 Meeting Type: Annual Record Date: OCT 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eric F. Artz For For Management 1b Elect Director Ann Torre Bates For For Management 1c Elect Director Denise M. Clark For For Management 1d Elect Director Daphne J. Dufresne For For Management 1e Elect Director Michael S. Funk For Against Management 1f Elect Director James P. Heffernan For Against Management 1g Elect Director Peter A. Roy For For Management 1h Elect Director Steven L. Spinner For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Proxy Access Against Against Shareholder UNITED STATES STEEL CORPORATION Ticker: X Security ID: 912909108 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Patricia Diaz Dennis For For Management 1b Elect Director Dan O. Dinges For For Management 1c Elect Director John G. Drosdick For For Management 1d Elect Director John J. Engel For For Management 1e Elect Director Murry S. Gerber For For Management 1f Elect Director Stephen J. Girsky For For Management 1g Elect Director Mario Longhi For For Management 1h Elect Director Paul A. Mascarenas For For Management 1i Elect Director Glenda G. McNeal For For Management 1j Elect Director Robert J. Stevens For For Management 1k Elect Director David S. Sutherland For For Management 1l Elect Director Patricia A. Tracey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Certificate of Incorporation to For For Management Eliminate References to a Classified Board Structure 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: MAY 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Raymond Dwek For For Management 1b Elect Director Christopher Patusky For For Management 1c Elect Director Tommy Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management UNITI GROUP INC. Ticker: UNIT Security ID: 91325V108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jennifer S. Banner For For Management 1b Elect Director Scott G. Bruce For For Management 1c Elect Director Francis X. ('Skip') For For Management Frantz 1d Elect Director Andrew Frey For For Management 1e Elect Director Kenneth A. Gunderman For For Management 1f Elect Director David L. Solomon For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors URBAN EDGE PROPERTIES Ticker: UE Security ID: 91704F104 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Gould For For Management 1.2 Elect Director Steven J. Guttman For For Management 1.3 Elect Director Kevin P. O'Shea For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation VALLEY NATIONAL BANCORP Ticker: VLY Security ID: 919794107 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew B. Abramson For For Management 1b Elect Director Peter J. Baum For For Management 1c Elect Director Pamela R. Bronander For For Management 1d Elect Director Eric P. Edelstein For For Management 1e Elect Director Mary J. Steele Guilfoile For For Management 1f Elect Director Graham O. Jones For For Management 1g Elect Director Gerald Korde For For Management 1h Elect Director Michael L. LaRusso For For Management 1i Elect Director Marc J. Lenner For For Management 1j Elect Director Gerald H. Lipkin For For Management 1k Elect Director Suresh L. Sani For For Management 1l Elect Director Jeffrey S. Wilks For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Increase Authorized Preferred and For Against Management Common Stock VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Walter Scott, Jr. For For Management 1.3 Elect Director Clark T. Randt, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors VCA INC. Ticker: WOOF Security ID: 918194101 Meeting Date: MAR 28, 2017 Meeting Type: Special Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management VECTREN CORPORATION Ticker: VVC Security ID: 92240G101 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl L. Chapman For For Management 1.2 Elect Director James H. For For Management DeGraffenreidt, Jr. 1.3 Elect Director John D. Engelbrecht For For Management 1.4 Elect Director Anton H. George For For Management 1.5 Elect Director Robert G. Jones For For Management 1.6 Elect Director Patrick K. Mullen For For Management 1.7 Elect Director R. Daniel Sadlier For For Management 1.8 Elect Director Michael L. Smith For For Management 1.9 Elect Director Teresa J. Tanner For For Management 1.10 Elect Director Jean L. Wojtowicz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors VERIFONE SYSTEMS, INC. Ticker: PAY Security ID: 92342Y109 Meeting Date: MAR 23, 2017 Meeting Type: Annual Record Date: JAN 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For For Management 1.2 Elect Director Karen Austin For For Management 1.3 Elect Director Paul Galant For For Management 1.4 Elect Director Alex W. (Pete) Hart For For Management 1.5 Elect Director Robert B. Henske For For Management 1.6 Elect Director Eitan Raff For For Management 1.7 Elect Director Jonathan I. Schwartz For For Management 1.8 Elect Director Jane J. Thompson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Ernst & Young LLP as Auditors For For Management VERSUM MATERIALS, INC. Ticker: VSM Security ID: 92532W103 Meeting Date: MAR 21, 2017 Meeting Type: Annual Record Date: JAN 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Seifi Ghasemi For For Management 1.2 Elect Director Guillermo Novo For For Management 1.3 Elect Director Jacques Croisetiere For For Management 1.4 Elect Director Yi Hyon Paik For For Management 1.5 Elect Director Thomas J. Riordan For For Management 1.6 Elect Director Susan C. Schnabel For For Management 1.7 Elect Director Alejandro D. Wolff For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VIASAT, INC. Ticker: VSAT Security ID: 92552V100 Meeting Date: SEP 08, 2016 Meeting Type: Annual Record Date: JUL 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard Baldridge For For Management 1.2 Elect Director B. Allen Lay For For Management 1.3 Elect Director Jeffrey Nash For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation VISHAY INTERTECHNOLOGY, INC. Ticker: VSH Security ID: 928298108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Abraham Ludomirski For For Management 1.2 Elect Director Ronald Ruzic For For Management 1.3 Elect Director Raanan Zilberman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Amend Executive Incentive Bonus Plan For For Management VISTA OUTDOOR INC. Ticker: VSTO Security ID: 928377100 Meeting Date: AUG 09, 2016 Meeting Type: Annual Record Date: JUN 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director April Foley For For Management 1b Elect Director Tig Krekel For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Report on Sandy Hook Principles Against Against Shareholder W. R. BERKLEY CORPORATION Ticker: WRB Security ID: 084423102 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Maria Luisa Ferre For For Management 1B Elect Director Jack H. Nusbaum For For Management 1C Elect Director Mark L. Shapiro For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharilyn S. Gasaway For For Management 1.2 Elect Director Alan W. Kosloff For Withhold Management 1.3 Elect Director Jerry W. Walton For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WASHINGTON FEDERAL, INC. Ticker: WAFD Security ID: 938824109 Meeting Date: JAN 18, 2017 Meeting Type: Annual Record Date: NOV 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David K. Grant For For Management 1.2 Elect Director Randall H. Talbot For For Management 1.3 Elect Director Anna C. Johnson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors WASHINGTON PRIME GROUP INC Ticker: WPG Security ID: 92939N102 Meeting Date: AUG 30, 2016 Meeting Type: Annual Record Date: JUL 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis G. Conforti For For Management 1.2 Elect Director John J. Dillon, III For For Management 1.3 Elect Director Robert J. Laikin For For Management 1.4 Elect Director John F. Levy For For Management 1.5 Elect Director Mark S. Ordan For For Management 1.6 Elect Director Jacquelyn R. Soffer For For Management 2 Change Company Name to "Washington For For Management Prime Group Inc." 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management WASHINGTON PRIME GROUP INC. Ticker: WPG Security ID: 93964W108 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Taggert Birge For For Management 1.2 Elect Director Louis G. Conforti For For Management 1.3 Elect Director John J. Dillon, III For For Management 1.4 Elect Director Robert J. Laikin For For Management 1.5 Elect Director John F. Levy For For Management 1.6 Elect Director Sheryl G. von Blucher For For Management 1.7 Elect Director Jacquelyn R. Soffer For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Articles of Incorporation to For For Management Change the Vote Requirement to Amend Bylaws 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Ratify Ernst & Young LLP as Auditors For For Management WATSCO, INC. Ticker: WSO Security ID: 942622200 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jason Epstein For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WEBMD HEALTH CORP. Ticker: WBMD Security ID: 94770V102 Meeting Date: SEP 29, 2016 Meeting Type: Annual Record Date: AUG 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome C. Keller For For Management 1.2 Elect Director Stanley S. Trotman, Jr. For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management WEBMD HEALTH CORP. Ticker: WBMD Security ID: 94770V102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Marino For For Management 1.2 Elect Director Kristiina Vuori For For Management 1.3 Elect Director Martin J. Wygod For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management WEBSTER FINANCIAL CORPORATION Ticker: WBS Security ID: 947890109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William L. Atwell For For Management 1b Elect Director Joel S. Becker For For Management 1c Elect Director John J. Crawford For For Management 1d Elect Director Elizabeth E. Flynn For For Management 1e Elect Director Laurence C. Morse For For Management 1f Elect Director Karen R. Osar For For Management 1g Elect Director Mark Pettie For For Management 1h Elect Director Charles W. Shivery For For Management 1i Elect Director James C. Smith For For Management 1j Elect Director Lauren C. States For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WEINGARTEN REALTY INVESTORS Ticker: WRI Security ID: 948741103 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew M. Alexander For For Management 1.2 Elect Director Standford Alexander For For Management 1.3 Elect Director Shelagmichael Brown For For Management 1.4 Elect Director James W. Crownover For For Management 1.5 Elect Director Stephen A. Lasher For For Management 1.6 Elect Director Thomas L. Ryan For For Management 1.7 Elect Director Douglas W. Schnitzer For For Management 1.8 Elect Director C. Park Shaper For For Management 1.9 Elect Director Marc J. Shapiro For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard C. Breon For For Management 1b Elect Director Kenneth A. Burdick For For Management 1c Elect Director Carol J. Burt For For Management 1d Elect Director H. James Dallas For For Management 1e Elect Director Kevin F. Hickey For For Management 1f Elect Director Christian P. Michalik For For Management 1g Elect Director Glenn D. Steele, Jr. For For Management 1h Elect Director William L. Trubeck For For Management 1i Elect Director Paul E. Weaver For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WERNER ENTERPRISES, INC. Ticker: WERN Security ID: 950755108 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory L. Werner For For Management 1.2 Elect Director Gerald H. Timmerman For For Management 1.3 Elect Director Diane K. Duren For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WEST PHARMACEUTICAL SERVICES, INC. Ticker: WST Security ID: 955306105 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Buthman For For Management 1.2 Elect Director William F. Feehery For For Management 1.3 Elect Director Eric M. Green For For Management 1.4 Elect Director Thomas W. Hofmann For For Management 1.5 Elect Director Paula A. Johnson For For Management 1.6 Elect Director Myla P. Lai-Goldman For For Management 1.7 Elect Director Douglas A. Michels For For Management 1.8 Elect Director Paolo Pucci For For Management 1.9 Elect Director John H. Weiland For For Management 1.10 Elect Director Patrick J. Zenner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors WESTAR ENERGY, INC. Ticker: WR Security ID: 95709T100 Meeting Date: SEP 26, 2016 Meeting Type: Special Record Date: AUG 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: MAR 24, 2017 Meeting Type: Special Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management 4 Increase Authorized Common Stock For For Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe Alfroid For For Management 1.2 Elect Director Raymond T. Betler For For Management 1.3 Elect Director Emilio A. Fernandez For For Management 1.4 Elect Director Lee B. Foster, II For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Ratify Ernst & Young LLP as Auditors For For Management WEX INC. Ticker: WEX Security ID: 96208T104 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Dubyak For For Management 1.2 Elect Director Rowland T. Moriarty For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924F106 Meeting Date: FEB 01, 2017 Meeting Type: Annual Record Date: DEC 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Barnes For For Management 1.2 Elect Director George P. Clancy, Jr. For For Management 1.3 Elect Director James W. Dyke, Jr. For For Management 1.4 Elect Director Nancy C. Floyd For For Management 1.5 Elect Director Linda R. Gooden For For Management 1.6 Elect Director James F. Lafond For For Management 1.7 Elect Director Debra L. Lee For For Management 1.8 Elect Director Terry D. McCallister For For Management 1.9 Elect Director Dale S. Rosenthal For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924F106 Meeting Date: MAY 10, 2017 Meeting Type: Special Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management WILLIAMS-SONOMA, INC. Ticker: WSM Security ID: 969904101 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Laura J. Alber For For Management 1.2 Elect Director Adrian D.P. Bellamy For For Management 1.3 Elect Director Rose Marie Bravo For For Management 1.4 Elect Director Anthony A. Greener For For Management 1.5 Elect Director Grace Puma For For Management 1.6 Elect Director Christiana Smith Shi For For Management 1.7 Elect Director Sabrina Simmons For For Management 1.8 Elect Director Jerry D. Stritzke For For Management 1.9 Elect Director Frits D. van Paasschen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Provide Proxy Access Right For For Management 6 Adopt Proxy Access Right Against For Shareholder WOODWARD, INC. Ticker: WWD Security ID: 980745103 Meeting Date: JAN 25, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary L. Petrovich For For Management 1.2 Elect Director Paul Donovan For For Management 1.3 Elect Director Jonathan W. Thayer For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management WORLD FUEL SERVICES CORPORATION Ticker: INT Security ID: 981475106 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Kasbar For For Management 1.2 Elect Director Ken Bakshi For For Management 1.3 Elect Director Jorge L. Benitez For For Management 1.4 Elect Director Richard A. Kassar For For Management 1.5 Elect Director John L. Manley For For Management 1.6 Elect Director J. Thomas Presby For For Management 1.7 Elect Director Stephen K. Roddenberry For For Management 1.8 Elect Director Paul H. Stebbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors WORTHINGTON INDUSTRIES, INC. Ticker: WOR Security ID: 981811102 Meeting Date: SEP 29, 2016 Meeting Type: Annual Record Date: AUG 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kerrii B. Anderson For Withhold Management 1.2 Elect Director John P. McConnell For For Management 1.3 Elect Director Mary Schiavo For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify KPMG LLP as Auditors For For Management WPX ENERGY, INC. Ticker: WPX Security ID: 98212B103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Carrig For For Management 1.2 Elect Director William R. Granberry For For Management 1.3 Elect Director Robert K. Herdman For For Management 1.4 Elect Director Kelt Kindick For For Management 1.5 Elect Director Karl F. Kurz For For Management 1.6 Elect Director Henry E. Lentz For For Management 1.7 Elect Director George A. Lorch For For Management 1.8 Elect Director William G. Lowrie For For Management 1.9 Elect Director Kimberly S. Lubel For For Management 1.10 Elect Director Richard E. Muncrief For For Management 1.11 Elect Director David F. Work For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anders Gustafsson For For Management 1.2 Elect Director Andrew K. Ludwick For For Management 1.3 Elect Director Janice M. Roberts For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
